Exhibit 10.28

Execution Version




 

ROYALTY INTEREST ACQUISITION AGREEMENT

Dated as of December 28, 2017

 

by and among

 

ELOBIX AB,

 

as Seller,

 

HEALTHCARE ROYALTY PARTNERS III, L.P.,

 

as Buyer

 

and

 

solely for the purposes of Section 5.08, Section 5.09 and Article VIII,

 

ALBIREO PHARMA, INC.,

 

as Seller Parent

 

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Table of Contents

 

Page

Article I.

DEFINITIONS

1

 

 

 

Section 1.01

Definitions.

1

 

 

 

Article II.

ASSIGNMENT; PAYMENTS

12

 

 

 

Section 2.01

Assignment; Payments to Seller.

12

 

 

 

Section 2.02

Royalty Interest Payments.

12

 

 

 

Section 2.03

No Assumption.

15

 

 

 

Section 2.04

Currency Exchange.

15

 

 

 

Section 2.05

Seller Pre-Payment.

15

 

 

 

Article III.

REPRESENTATIONS AND WARRANTIES OF SELLER

15

 

 

 

Section 3.01

Organization.

15

 

 

 

Section 3.02

Authorizations; Enforceability.

16

 

 

 

Section 3.03

Litigation.

16

 

 

 

Section 3.04

Compliance with Laws.

16

 

 

 

Section 3.05

Conflicts.

16

 

 

 

Section 3.06

Ownership.

17

 

 

 

Section 3.07

Subordination.

18

 

 

 

Section 3.08

License Agreement.

18

 

 

 

Section 3.09

Included Product Payments.

19

 

 

 

Section 3.10

Broker’s Fees.

19

 

 

 

Section 3.11

Material Adverse Effect.

19

 

 

 

Section 3.12

Insolvency Event.

19

 

 

 

Section 3.13

Patent Rights.

20

 

 

 

Section 3.14

Exploitation; Material Information.

22

 

 

 

Section 3.15

Tax Status.

22

 

 

 

Article IV.

REPRESENTATIONS AND WARRANTIES OF BUYER

22

 

 

 

Section 4.01

Organization.

22

 

 

 

Section 4.02

Authorization.

22

 

 

 

Section 4.03

Broker’s Fees.

23

 

 

 

Section 4.04

Conflicts.

23

 

 

 

 

-i-

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

Article V.

COVENANTS

23

 

 

 

Section 5.01

Reserved.

23

 

 

 

Section 5.02

Compliance; Enforcement of License Agreement; Audits

23

 

 

 

Section 5.03

Confidentiality; Public Announcement.

24

 

 

 

Section 5.04

Protective Rights Agreement.

27

 

 

 

Section 5.05

Further Assurances.

27

 

 

 

Section 5.06

Notice by Seller.

28

 

 

 

Section 5.07

Patent Rights.

28

 

 

 

Section 5.08

Negative Covenants.

29

 

 

 

Section 5.09

Future Agreements.

30

 

 

 

Section 5.10

Records; Access.

30

 

 

 

Section 5.11

Amended Disclosure.

31

 

 

 

Section 5.12

Payment Direction and Confidentiality Letter; Deposit Account

31

 

 

 

Section 5.13

Subsequent Withholding Tax.

31

 

 

 

Article VI.

CONDITIONS PRECEDENT

32

 

 

 

Section 6.01

Conditions Applicable to Buyer.

32

 

 

 

Section 6.02

Conditions Applicable to Seller.

33

 

 

 

Article VII.

TERMINATION

33

 

 

 

Section 7.01

Termination; Events of Default.

33

 

 

 

Section 7.02

Effects of Expiration or Termination.

34

 

 

 

Article VIII.

MISCELLANEOUS

35

 

 

 

Section 8.01

Survival of Representations and Warranties.

35

 

 

 

Section 8.02

Notices.

35

 

 

 

Section 8.03

Successors and Assigns.

37

 

 

 

Section 8.04

Indemnification.

37

 

 

 

 

-ii-

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

Section 8.05

Independent Nature of Relationship; Taxes.

40

 

 

 

Section 8.06

Entire Agreement.

41

 

 

 

Section 8.07

Amendments; No Waivers.

42

 

 

 

Section 8.08

Interpretation.

42

 

 

 

Section 8.09

Headings and Captions.

42

 

 

 

Section 8.10

Counterparts; Effectiveness.

42

 

 

 

Section 8.11

Severability.

43

 

 

 

Section 8.12

Expenses.

43

 

 

 

Section 8.13

Governing Law; Jurisdiction.

43

 

 

 

Section 8.14

Waiver of Jury Trial.

44

 

 

 

Section 8.15

Representations of Seller Parent.

44

 



 

-iii-

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

EXHIBITS

 

 

 

 

 

Exhibit A

–

License Agreement

Exhibit B

–

Form of Assignment

Exhibit C-1

–

Licensee Consent

Exhibit C-2

–

Form of Payment Direction and Confidentiality Letter

Exhibit D

–

Protective Rights Agreement

Exhibit E-1

–

Form of Opinion of Counsel (U.S. counsel)

Exhibit E-2

–

Form of Opinion of Counsel (Sweden counsel)

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.1

–

Knowledge of Seller

Schedule 3.03

–

Litigation

Schedule 3.13

–

Patent Rights

Schedule 3.13(m)

–

Offsetting Royalty Payments

Schedule 4.03

–

Brokers

 

 

 

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

This ROYALTY INTEREST ACQUISITION AGREEMENT is made and entered into as of
December 28, 2017 by and among Elobix AB, a limited liability company organized
under the laws of Sweden, HealthCare Royalty Partners III, L.P., a limited
partnership organized under the laws of the State of Delaware and, solely for
the purposes of Section 5.08, Section 5.09 and Article VIII, Albireo Pharma,
Inc. a Delaware corporation (the “Agreement”).    

RECITALS

WHEREAS, Seller (this and other capitalized terms used in these Recitals shall
have the meanings provided in Article I below), as transferee of Albireo AB, and
EA Pharma Co., Ltd. (f/k/a Ajinomoto Pharmaceuticals Co., Ltd.), a company
organized under the laws of Japan have entered into the License Agreement;

WHEREAS, pursuant to the License Agreement, subject to the terms and conditions
set forth therein, Seller has been and remains entitled to receive, during the
term of the License Agreement, the Royalty Interest;

WHEREAS, Seller wishes to sell, assign, convey and transfer to Buyer, and Buyer
wishes to accept the sale, assignment, conveyance, and transfer from Seller of,
the right to receive future payments in respect of the Royalty Interest with
regard to Net Sales of Products in Japan occurring on or after the Approval
Date, upon and subject to the terms and conditions hereinafter set forth; and

NOW, THEREFORE, in consideration of the mutual covenants, agreements
representations and warranties set forth herein, the Parties agree as follows:

Article I.

DEFINITIONS

Section 1.01Definitions.

The following terms, as used herein, shall have the following meanings:

“Affiliate” shall mean any Person that controls, is controlled by, or is under
common control with another Person.  For purposes of this definition, “control”
shall mean (i) in the case of corporate entities, direct or indirect ownership
of at least fifty percent (50%) of the stock or shares having the right to vote
for the election of directors or have the power to direct the management and
policies of such corporate entities, and (ii) in the case of non-corporate
entities, direct or indirect ownership of at least fifty percent (50%) of the
equity interest or have the power to direct the management and policies of such
non-corporate entities; provided that, for purposes of this definition, no
individual shall be a “Person.”

“Agreement” shall have the meaning given in the preamble hereto.

1

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

“Albireo Compound” or “Elobixibat” shall mean Seller’s proprietary compound
designated by Seller on the Effective Date of the License Agreement as “A3309,”
which has the chemical structure set forth in Schedule 1.9 of the License
Agreement, including all pharmaceutically acceptable salts, hydrates, solvates,
metabolites and enantiomers thereof.

“Albireo Patent Rights” shall have the meaning given to such term in the License
Agreement, but shall not include any Albireo Patent Rights (as such term is
defined in the License Agreement) outside of Japan.

“Applicable Deductions” shall mean any adjustments or modifications to the
Royalty Interest made pursuant to Section 5.3.2 of the License Agreement.

“Applicable Percentage” shall mean (i) from the Approval Date until Buyer
receives the Cap Amount, 100% and (ii) from and after receipt by Buyer of the
Cap Amount, 0%.

“Approval” shall mean approval from the MHLW of a new drug application for
marketing Elobixibat in Japan.

“Approval Date” shall mean the date upon which Approval is obtained.

“Approval Amount” shall mean US $45,000,000.

“Approval Payment” shall have the meaning set forth in Section 2.01(c)(i).  

“Assigned Rights” shall mean: (i) the Royalty Interest; (ii) the right to
enforce all rights of Seller with respect to receipt of the Royalty Interest
against Licensee and any other party (A) under the License Agreement or (B)
under law in respect of the License Agreement; and (iii) subject to Section
2.02, the absolute right to payments of the Royalty Interest.

“Assignment” shall mean the Assignment pursuant to which Seller shall assign,
convey and transfer to Buyer Seller’s rights and interests in and to the
Assigned Rights, which Assignment shall be substantially in the form of Exhibit
B.

“Bankruptcy Law” shall mean Title 11 of the United States Code entitled
“Bankruptcy” and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions (domestic or foreign) from time to time in
effect and affecting the rights of creditors generally.

“BAS” shall mean any compound or compositions of matter that [***] in the [***]
and prevent their absorption from the same.

“Business Day” shall mean any day other than a Saturday, a Sunday, any day which
is a legal holiday under the laws of the State of New York or Sweden, or any day
on which banking

 

2

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

institutions located in the State of New York or Sweden are required by law or
other governmental action to close.

“Buyer” shall mean HealthCare Royalty Partners III, L.P., a limited partnership
organized under the laws of the State of Delaware.

“Buyer Expenses” shall mean the amount of Buyer’s actual, documented,
out-of-pocket fees and expenses incurred in connection with Buyer’s confirmatory
due diligence and legal documentation associated with the negotiation and
execution of this Agreement and submitted to Seller prior to the Subsequent
Closing Date, provided that in no event shall Buyer Expenses exceed [***].

“Buyer Patent Expenses” shall mean the amount of documented, out-of-pocket
expenses actually and reasonably incurred by Buyer pursuant to Section
5.07(a)(i).  

“Buyer Indemnified Party” shall mean each of Buyer and its Affiliates and any of
their respective partners, directors, managers, members, officers, employees and
agents.

“Cap Amount” shall mean an amount equal to (a) 175% of the Investment Amount
plus (b) any Buyer Patent Expenses.  

“Cap Date” shall mean the date on which the sum of all Royalty Interest Payments
(determined net of the excess of (a) any Subsequent Withholding Tax in respect
of the applicable payments, subject to Section 5.13, over (b) the amount of any
tax benefit, offset or credit to Buyer as a result of such Subsequent
Withholding Tax) received by Buyer under the License Agreement or this Agreement
from and after the Execution Date, subject to Section 2.02(e), meets or exceeds
the Cap Amount.  

“Cap Payment” shall mean the amount equal to (i) the Cap Amount less (ii) 100%
of all Royalty Interest Payments received by Buyer pursuant to the License
Agreement or this Agreement through the date of such payment, subject to Section
2.02(e); provided, however, that, prior to the Subsequent Closing Date, the Cap
Payment shall instead be $78,750,000.

“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, ownership interest units, rights to purchase, warrants, options,
participations or other equivalents of or interests in (however designated)
equity of such Person, including any preferred stock, but excluding any debt
securities convertible into such equity.

“Claim” shall mean any claim, action or proceeding (including any investigation
by any Governmental Authority).

“Closing” shall mean the closing of the transactions contemplated by this
Agreement in accordance with Section 2.01(b).

 

3

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

“Closing Date” shall mean the later of (x) the Execution Date and (y) the date
all of the conditions set forth in Section 6.01(a) and Section 6.02 are
fulfilled or waived in writing by the applicable Party, as set forth in Section
6.01(a) and Section 6.02.

“Confidential Information” shall mean any and all information, whether
communicated orally or in any physical form, including financial and all other
information which Disclosing Party or its authorized Representatives provide to
the Recipient, together with such portions of analyses, compilations, studies,
or other documents, prepared by or for the Recipient and its Representatives,
which contain or are derived from information provided by Disclosing
Party.  Without limiting the foregoing, information shall be deemed to be
provided by Disclosing Party to the extent it is learned or derived by Recipient
or Recipient’s Representatives (a) from any inspection, examination or other
review of books, records, contracts, other documentation or operations of
Disclosing Party, (b) from communications with authorized Representatives of
Disclosing Party or (c) created, developed, gathered, prepared or otherwise
derived by Recipient while in discussions with Disclosing Party.  However,
Confidential Information does not include any information which Recipient can
demonstrate (in the case of clause (iii) through documentary evidence) (i) is or
becomes part of the public domain through no fault of Recipient or its
Representatives, (ii) was known by Recipient on a non-confidential basis prior
to disclosure, or (iii) was independently developed by Persons who were not
given access to the Confidential Information disclosed to Recipient by
Disclosing Party.

“Confidentiality Agreement” shall mean that certain Confidentiality Agreement by
and between Albireo AB and HealthCare Royalty Partners III, L.P. dated as of
[***].  

“Contract” shall mean any legally binding agreement.

“Deposit Account” shall have the meaning set forth in Section 2.02(a)(i).

“Deposit Account Agreement” shall have the meaning set forth in Section
2.02(a)(ii).

“Disclosing Party” shall mean, with respect to any Confidential Information
disclosed by Seller or its Affiliates to Buyer or its Affiliates, Seller.

“Dispute” shall mean any opposition, interference proceeding, reexamination
proceeding, cancellation proceeding, re-issue proceeding, invalidation
proceeding, inter parties review proceeding, injunction, claim, lawsuit,
proceeding, hearing, investigation, complaint, arbitration, or mediation.

“Excess Payments” shall have the meaning set forth in Section 2.02(c).

“Execution Date” shall mean the date hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934 and the
regulations promulgated thereunder.

 

4

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

“Excluded Liabilities and Obligations” shall mean each liability or obligation
of Seller or any of its Affiliates of whatever nature, whether presently in
existence or arising or asserted hereafter, whether known or unknown, and
whether under the License Agreement or any Transaction Document or otherwise.  

“Excluded Territories” shall mean the Kingdom of Thailand, the Republic of
Korea, the Republic of Indonesia, the Socialist Republic of Vietnam, Taiwan and
Myanmar.

“Exploit” shall mean, with respect to a product such as a Product, the
manufacture, use, sale, offer for sale (including marketing and promotion),
importation, distribution or other commercialization of such product; and
“Exploitation” shall have the correlative meaning.

“Fiscal Quarter” shall mean each of the three (3) consecutive month periods
ending on March 31, June 30, September 30 and December 31.

“Governmental Authority” shall mean any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether foreign, federal, state or local, including any
applicable Patent Office, the MHLW or any other government authority in any
country.

“Included Product Payments” shall mean (i) the running royalties paid or owed by
Licensee on account of Net Sales of Products in Japan pursuant to Section 5.3 of
the License Agreement (including running royalties relating to any damage awards
or settlements that are treated as giving rise to running royalties with respect
to Net Sales of Products in Japan pursuant to clause “3)” of Section 8.7.2 of
the License Agreement), (ii) any milestone payments paid by Licensee pursuant to
Section 5.2.2 of the License Agreement (irrespective of whether the applicable
milestone target triggering such payment [***]), (iii) In Lieu of Payments on
account of Net Sales of Products in Japan, (iv) any additional payments made to
Seller in connection with any modifications, amendments or waivers of the
License Agreement that either (A) expressly modify the timing or amount of the
Royalty Interest Payments or the Exploitation of Products in Japan or (B) have
the purpose, in whole or in part, of modifying either the timing or amount of
the Royalty Interest Payments or the Exploitation of Products in Japan and (v)
any interest on the amounts referred to in clauses (i)–(iv) above paid or owed
by Licensee pursuant to Section 5.5.7 of the License Agreement.  Included
Product Payments shall be calculated after giving effect to all Applicable
Deductions applicable thereto.

In addition, for purposes of calculating the running royalties in clause (i)
above, the portion of running royalties paid or owed by Licensee pursuant to
Section 5.3 of the License Agreement that are “on account of Net Sales of
Products in Japan” for a given period shall be determined by multiplying (A) the
running royalties paid or owed by Licensee on account of Net Sales of Products
in the Territory pursuant to Section 5.3 of the License Agreement, times (B)
[***] for such period.  As used in the preceding sentence, “Territory” has the
meaning given to it in the License Agreement.  

 

5

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

“Indemnified Withholding Tax” means the excess of: (a) any Withholding Tax
imposed by any Governmental Authority as a result of any (i) redomiciling of
Seller to a jurisdiction outside of Sweden or (ii) failure of Seller or Seller
Parent to provide any documentation, or take any other action that is merely
administrative in nature and solely within its power to take, to establish a
reduction or exemption of such Withholding Tax; over (b) the amount of any tax
benefit, offset or credit to Buyer as a result of such Withholding Tax.

“In Lieu of Payments” shall mean, subject to Section 2.02(c), any amounts,
payments, proceeds (whether cash proceeds or otherwise) received by Seller or
Buyer from Licensee specifically in lieu of royalty payments otherwise payable
pursuant to the License Agreement, including, if specifically in lieu of royalty
payments otherwise payable pursuant to the License Agreement, amounts received
by Seller or Buyer relating to damages or penalties or following any court
action or out-of-court settlement between Seller and Licensee.

“Insolvency Event” shall mean the occurrence of any of the following:

(i)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed in a court of competent jurisdiction seeking (x) relief in respect of
Seller or Seller Parent, or of a substantial part of the property of Seller or
Seller Parent, under any Bankruptcy Law now or hereafter in effect, (y) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Seller or Seller Parent or for a substantial part of the
property of Seller or Seller Parent or (z) the winding-up or liquidation of
Seller or Seller Parent, which proceeding or petition shall continue undismissed
for 60 calendar days;

(ii)Seller or Seller Parent shall (A) voluntarily commence any proceeding or
file any petition seeking relief under any Bankruptcy Law now or hereafter in
effect, (B) apply for the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Seller or Seller Parent or for
a substantial part of the property of Seller or Seller Parent, (C) fail to
contest in a timely and appropriate manner any proceeding or the filing of any
petition described in clause (i) of this definition, (D) file an answer
admitting the material allegations of a petition filed against it in any
proceeding described in clause (i) of this definition, (E) make a general
assignment for the benefit of creditors or (F) wind up or liquidate (except as
permitted under this Agreement);

(iii)Seller Parent shall take any material action in furtherance of or for the
purpose of effecting, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i) or (ii) of this definition;

(iv)Seller Parent shall become unable, admit in writing its inability, or fail
generally, to pay a material portion of its debts as they become due; or

(v)Seller and Seller Parent shall be in a financial condition such that the sum
of their debts, as they become due and mature, is greater than the fair value of
their assets

 

6

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

on a going concern basis, when taken together on a consolidated basis and
determined in accordance with generally accepted accounting principles.

“Investment Amount” shall mean the sum of the Approval Payment and the Sales
Milestone Payment, if any, actually paid by Buyer to Seller under this
Agreement.

“Joint Patent Rights” shall have the meaning given to such term in the License
Agreement, but shall not include any Joint Patent Rights (as such term is
defined in the License Agreement) outside of Japan.

“Knowledge of Seller” shall mean, with respect to Seller, as applicable, the
actual knowledge of those individuals set forth on Schedule 1.1.

“Kreos Pledge” means the pledge by Seller of all present and future rights to
fees, royalties and other payments due and payable to Seller any time under the
License Agreement pursuant to the receivables pledge agreement entered into by
Seller and Kreos Capital IV (UK) Ltd on February 4, 2016.

“License Agreement” shall mean that certain License Agreement, dated as of April
2, 2012, by and between Seller (as transferee of Albireo AB), as licensor, and
Licensee, as licensee, as amended by the First Amendment to License Agreement,
dated January 30, 2015, and by the Second Amendment to License Agreement, dated
April 6, 2016, and by the Third Amendment to the License Agreement dated
December 7, 2017, and as may be further amended from time to time.

“Licensee” shall mean EA Pharma Co., Ltd. (f/k/a Ajinomoto Pharmaceuticals Co.,
Ltd.), a company organized under the laws of Japan, together with its successors
or permitted assigns.

“Licensee Consent” shall mean the Letter Agreement, dated December 7, 2017, by
and between Licensee and Seller, attached hereto as Exhibit C-1.

“Licensee Patent Rights” shall have the meaning given to the term “Ajinomoto
Patent Rights” in the License Agreement, but shall not include any Licensee
Patent Rights (as such term is defined in the License Agreement) outside of
Japan.

“License Expiration” shall mean the date of expiration of the License Agreement
with respect to Japan under Section 10.1 thereof.

“Liens” shall mean any lien, hypothecation, charge, security agreement, security
interest, mortgage, pledge or any other encumbrance, right or claim of any
Person of any kind whatsoever whether choate or inchoate, filed or unfiled,
noticed or unnoticed, recorded or unrecorded, contingent or non-contingent,
material or non-material, known or unknown, but specifically excluding the Kreos
Pledge.

 

7

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

“Losses” shall mean collectively, any and all damages, losses, judgments,
liabilities and, solely in the case of (i) Third Party Claims or (ii) direct
claims for breach brought by a party  pursuant to Section 8.04(d) wherein the
party bringing such claim recovers any damages or losses (other than nominal
damages or losses), reasonable costs and expenses (including reasonable
attorneys’ fees and expenses) in connection with any action, suit or proceeding,
subject to Section 8.04(h).

“Lost Profits” shall mean the loss of Royalty Interest Payments from the
Licensee.  

“Material Adverse Effect” or “Material Adverse Event,” as the context may
dictate, shall mean (i) an Insolvency Event, (ii) a material adverse effect on
the ability of Seller to perform any of its material obligations hereunder or
under the other Transaction Documents, (iii) a material adverse effect on the
right or ability of Buyer to receive the Royalty Interest, or (iv) a material
breach by Seller of any obligation owing by Seller to Licensee pursuant to which
Licensee has the legal right to (a) materially reduce or eliminate the amount of
the Royalty Interest (whether directly or indirectly, including by counterclaim
or setoff), or the basis for calculation thereof, or (b) to terminate the
License Agreement prior to the License Expiration.

“Material Territory Patent Rights” means any issued Territory Patent Right that
claims the composition of matter of Elobixibat or a method of using Elobixibat
for an indication (a) that is approved for marketing by a Regulatory Authority
in Japan or (b) for which a marketing approval application for Elobixibat has
been filed by Licensee in Japan as of the Execution Date.

“Material ROW Patent Rights” shall mean the Albireo Patent Rights and Joint
Patent Rights in the United States, [***].

“MHLW” shall mean the Ministry of Health, Labour and Welfare of Japan or any
successor thereto.

“Net Sales” shall have the meaning given to such term in the License Agreement.

“Outside Date” shall have the meaning set forth in Section 7.01(a)(ii).

“Party” shall mean Seller or Seller Parent or Buyer as the context indicates and
“Parties” shall mean Seller, Buyer and Seller Parent.

“Patent Office” shall mean, with respect to any Patent Rights, the applicable
patent office, including the United States Patent and Trademark Office, the
European Patent Organisation or any comparable foreign patent office, for such
Patent Rights.

“Patent Rights” shall mean, collectively, the Albireo Patent Rights, the Joint
Patent Rights and the Licensee Patent Rights.

 

8

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

“Payment Direction and Confidentiality Letter” shall mean the letter to be
provided to Licensee with respect to the Assignment and this Agreement,
substantially in the form set forth in Exhibit C-2.

“Person” shall mean an individual, corporation, partnership, limited liability
company, limited partnership, association, trust or other entity or
organization, but not including any Governmental Authority.

“Product” shall mean any pharmaceutical product in finished form that contains
the Albireo Compound, either as the sole active ingredient [***], and all
present and future formulations, dosages and dosage forms thereof.

“Protective Rights Agreement” shall mean the Protective Rights Agreement by and
between Seller, Albireo AB and Buyer of even date herewith, which Protective
Rights Agreement shall be substantially in the form of Exhibit D.  For the
avoidance of doubt, the Protective Rights Agreement is not intended to derogate
from the validity of the absolute assignment of the Assigned Rights, as
contemplated by this Agreement and as evidenced by the Assignment, but is being
executed and delivered solely to protect Buyer’s interests to the extent such
assignment becomes subject to a Recharacterization despite the Parties’
intentions.

“Recharacterization” shall mean a judgment or order by a court of competent
jurisdiction that Seller’s right, title and interest in, to and under the
License Agreement and the Assigned Rights were not fully assigned and
transferred to Buyer pursuant to, as contemplated by, and subject to the
provisions of this Agreement and the Assignment, but instead that such
transaction(s) constituted a loan and security device.

“Recipient” shall mean, with respect to any Confidential Information disclosed
by Seller or its Affiliates to Buyer or its Affiliates, Buyer.

“Representative” shall mean, with respect to any Person, directors, officers,
employees, agents, co-investors, advisors, potential investors, underwriters,
rating agencies, permitted assignees, sources of financing and trustees of such
Person (other than, with respect to a Party, competitors of such Party or its
Affiliates).

“Restricted Person” shall mean any pharmaceutical or biotechnology company
engaged in [***] or [***].

“Restricted Product” shall have the meaning given to such term in the License
Agreement, except that no product that is either (a) listed on Exhibit 6.3.1 to
the License Agreement or (b) sold, licensed or authorized for distribution for
sale solely outside of Japan shall be a Restricted Product.

“Reversion Assignment” shall have the meaning set forth in Section 7.01(b).

“Reversion Instructions” shall have the meaning set forth in Section 7.01(b).

 

9

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

“Royalty Interest” shall mean an undivided interest in respect of all present
and future rights of Seller to receive the Applicable Percentage of the Included
Product Payments; provided that in no event shall the Royalty Interest exceed,
in the aggregate, the Cap Amount.  

“Royalty Interest Payment” shall mean the payment of the Royalty Interest.

“Royalty Reports” shall mean the royalty reports to be provided to Seller by
Licensee pursuant to Section 5.5.1 of the License Agreement.

“ROW Patent Rights” shall mean the “Albireo Patent Rights” and “Joint Patent
Rights,” in each case as defined in the License Agreement, but not including
Albireo Patent Rights or Joint Patent Rights as defined in this Agreement.

“Sales Milestone Event” shall mean that Net Sales of Products in Japan for [***]
shall have exceeded [***], provided that if Net Sales of Products in Japan for
[***] do not exceed [***], the achievement of Net Sales of Products in Japan for
[***] in excess of [***] shall constitute the “Sales Milestone Event.”  

“Sales Milestone” shall mean US $15,000,000.

“Sales Milestone Payment” shall have the meaning set forth in Section
2.01(c)(ii).

“Seller” shall mean Elobix AB, a limited liability company organized under the
laws of Sweden.

“Seller Disclosure Schedule” shall mean the disclosure schedule containing
exceptions to and applicable disclosures associated with each representation and
warranty of Seller set forth in Article III and each representation and warranty
of Seller Parent set forth in Section 8.15, prepared and delivered by Seller and
Seller Parent concurrently with the execution of this Agreement, as the same may
be amended from time to time, as permitted pursuant to Section 5.11.

“Seller Parent” shall mean Albireo Pharma, Inc., a corporation organized under
the laws of the State of Delaware.

“Seller Indemnified Party” shall mean each of Seller, Seller Parent, their
respective Affiliates and any of their respective partners, directors, managers,
officers, employees and agents.

“Subsequent Closing Representations” shall mean the representations of Seller
contained in Sections 3.01, 3.02(a), 3.03, 3.04, 3.08, 3.12 and 3.14(a)(i) and
the representations of Seller Parent contained in Section 8.15.

“Subsidiary” shall mean, with respect to any Person, at any time, any entity of
which more than fifty percent (50%) of the outstanding Voting Stock or other
equity interest entitled

 

10

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

ordinarily to vote in the election of the directors or other governing body
(however designated) is at the time beneficially owned or controlled directly or
indirectly by such Person, by one or more such entities or by such Person and
one or more such entities.  

“Subsequent Withholding Tax” means any Withholding Tax imposed by any
Governmental Authority in any jurisdiction solely as a result of any change in
applicable tax law after the Execution Date and, for clarity but without
limitation, not as a result in any respect of any change in, or addition to, or
change in the legal status, residence or domicile of, the constituent partners
or owners of Buyer.

“Term” shall mean the period beginning on the Execution Date and ending on the
date of termination of this Agreement pursuant to Section 7.01(c).

“Territory Patent Rights” shall mean the Albireo Patent Rights and the Joint
Patent Rights.

“Third Party” shall mean any Person other than Seller, Seller Parent, Buyer or
their respective Affiliates.

“Third Party Claim” shall have the meaning set forth in Section 8.04(c).

“Third Party Patent Rights” shall mean, with respect to any Third Party, any and
all issued patents and pending patent applications as of the date of this
Agreement, including all provisional applications, substitutions, continuations,
continuations-in-part, divisions, and renewals, all letters patent granted
thereon, and all patents-of-addition, reissues, reexaminations and extensions or
restorations by existing or future extension or restoration mechanisms
(including regulatory extensions), and all supplementary protection
certificates, together with any foreign counterparts thereof anywhere in the
world, of such Third Party.

“Transaction Documents” shall mean, collectively, this Agreement, the
Assignment, the Protective Rights Agreement, the Licensee Consent and, except
with respect to Article III, the Payment Direction and Confidentiality Letter.

“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“Use” shall mean the use, manufacture, marketing, sale, offer for sale,
importation, distribution or commercialization.

“Voting Stock” shall mean Capital Stock issued by a company, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such contingency.

“Withholding Tax” shall have the meaning set forth in Section 8.05(d).

 

11

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Article II.

ASSIGNMENT; PAYMENTS

Section 2.01Assignment; Payments to Seller.

 

(a)

Remote Closings.  Subject to the conditions set forth in Article VI, the
Closing, Subsequent Closing and Milestone Closing shall each take place remotely
via electronic delivery of the executed Transaction Documents and other
deliverables, if any, on the Closing Date, Subsequent Closing Date, and
Milestone Closing Date, respectively, or on such other date and time as the
Parties shall mutually agree.

 

(b)

Initial Closing; Assignment.  Upon the terms and subject to the conditions set
forth in this Agreement, at the Closing, Seller shall sell, assign, transfer and
convey to Buyer, free and clear of all Liens, the Assigned Rights, and Buyer
shall accept such sale, assignment, transfer and conveyance from Seller.  The
Closing shall be evidenced by the execution and delivery of the Assignment by
Seller in accordance with Section 6.01(a).  

 

(c)

Payments to Seller.  In consideration for the sale, transfer, assignment and
conveyance of the Assigned Rights at Closing, subject to the terms and
conditions set forth herein, Buyer shall pay to Seller the Investment Amount as
follows:

 

(i)

Subsequent Closing.  Within [***] of Buyer’s receipt from Seller of confirmation
of the Approval, subject to the conditions set forth in Section 6.01(b), Buyer
shall pay to Seller an amount equal to (x) the Approval Amount minus (y) Buyer
Expenses (the “Approval Payment”) by wire transfer of immediately available
funds as directed by Seller (the “Subsequent Closing,” and the date thereof, the
“Subsequent Closing Date”).    

 

(ii)

Milestone Closing.  Within [***] of Buyer’s receipt from Seller of confirmation
of the Sales Milestone Event, subject to the conditions set forth in Section
6.01(c), Buyer shall pay to Seller the Sales Milestone (the “Sales Milestone
Payment”) by wire transfer of immediately available funds as directed by Seller
(the “Milestone Closing,” and the date thereof, the “Milestone Closing Date”).

Section 2.02Royalty Interest Payments.

 

(a)

Effective as of the Closing, and subject to the execution and delivery of the
Assignment at the Closing and the terms of Section 2.03, Seller and Buyer agree
that Buyer shall have all of Seller’s right, title, interest in and to the
Assigned Rights, and is entitled to receive the Royalty Interest otherwise
payable to Seller under the License Agreement. In furtherance of the foregoing:

 

(i)

Seller and Buyer shall direct Licensee to make payments in accordance with the
Payment Direction and Confidentiality Letter to a deposit account (the “Deposit
Account”) of Seller in the United States with a depository bank reasonably
acceptable

 

12

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

to Buyer.  The Deposit Account will be established solely for the purpose of
depositing all payments to be made by Licensee pursuant to the License
Agreement, which payments shall include all Royalty Interest Payments payable to
Buyer pursuant to this Agreement, but which payments may also include amounts
that do not constitute Royalty Interest Payments.  The Deposit Account shall be
opened and maintained in the name of Seller for the benefit of Buyer to the
extent that deposits are made therein of Royalty Interest Payments.  Seller
agrees that all Royalty Interest Payments deposited into the Deposit Account are
to be held in an express trust for the benefit of Buyer, and that Seller
disclaims and waives any claim or interest in such Royalty Interest Payments, so
that Buyer may be assured of receiving the Royalty Interest owned by Buyer; and 

 

(ii)

without limitation on the foregoing clause (i), Seller and Buyer will enter into
an agreement with the depository bank for the Deposit Account (the “Deposit
Account Agreement”), pursuant to which the depository bank will agree to sweep
the funds in the Deposit Account on a daily basis to an account designated by
Buyer without further consent, notification or direction of Seller. Seller shall
not instruct or permit the depository bank to terminate or delay such sweep
unless and until Buyer provides written notice of termination to Seller;
provided that Buyer hereby agrees that it shall promptly notify Seller that such
sweep and the Deposit Account Agreement may be terminated by Seller upon a
termination of this Agreement pursuant to Section 7.01, whereupon (x) Buyer
shall have no further rights to any amounts in the Deposit Account, and (y)
Seller shall have the exclusive right to terminate the Deposit Account
Agreement, direct the depository bank with respect to all amounts in the Deposit
Account, or close, modify or otherwise deal with the Deposit Account in its sole
discretion.  To the extent that the Deposit Account Agreement requires that
either or both of Buyer and Seller notify, consent or join in any instructions
or directions to the depository bank with respect to the Deposit Account, Buyer
and Seller shall promptly cooperate and provide such notification, consent or
joinder in order to effectuate the provisions of this Section 2.02.  

 

(b)

In the event Seller receives any portion of the Royalty Interest payments due to
Buyer hereunder, Seller shall hold such amounts in trust for the benefit of
Buyer and, within [***] after receipt thereof deliver such amounts (net of any
applicable Withholding Tax) to Buyer by wire transfer of immediately available
funds to the Deposit Account or as otherwise directed by Buyer.   

 

(c)

In the event that Buyer (directly, via sweep of funds from the Deposit Account
or otherwise) or Seller receives either or both of (i) In Lieu of Payments or
(ii) notice of any pending In Lieu of Payments, Buyer and Seller shall work in
good faith to determine whether all or any portion of such In Lieu of Payments
are on account of Net Sales of Products in Japan (and therefore an Included
Product Payment). If Buyer and Seller are unable to agree within [***] of
receipt by Buyer of such In Lieu of Payment or such notice of a pending In Lieu
of Payment, (a) either Party may bring a claim in a court of

 

13

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

competent jurisdiction for a judicial determination as to whether all or a
portion of such payment is an Included Product Payment and the appropriate
amounts payable to Buyer and Seller in respect thereof pursuant to the terms of
this Agreement, in each case if any, and (b) whether or not a Party brings such
a claim, Buyer or Seller shall, or shall upon receipt, deposit such In Lieu of
Payment in escrow with an escrow agent to be agreed between the Parties to be
held upon customary terms acceptable to Buyer and Seller acting reasonably,
until such time as the Parties (jointly) or a court determine(s) whether all or
a portion of such payment is an Included Product Payment and the appropriate
amounts payable to Buyer and Seller in respect thereof pursuant to the terms of
this Agreement, in each case if any.        

 

(d)

In the event Buyer receives any payment pursuant to the License Agreement or
this Agreement (directly, via sweep of funds from the Deposit Account or
otherwise) that is (i) not part of the Royalty Interest, or (ii) cumulatively
(when considered with all other payments received by Buyer pursuant to the
License Agreement or this Agreement, subject to Section 2.02(e)) in excess of
the Cap Amount, or (iii) received after the Cap Date (collectively, “Excess
Payments”), Buyer shall remit to Seller each such Excess Payment within [***]
after receipt thereof by wire transfer of immediately available funds as
directed by Seller.   Promptly upon the occurrence of the Cap Date, the Payment
Direction and Confidentiality Letter shall be automatically terminated, without
any further action of either Party, and Buyer shall cooperate with Seller to
immediately instruct the Licensee to cease making payments under the License
Agreement in accordance with the Payment Direction and Confidentiality Letter
and instead to make all payments under the License Agreement as Seller shall
direct.

 

(e)

For clarity, any Withholding Tax (excluding the excess of (a) any Subsequent
Withholding Tax in respect of the applicable payments, subject to Section 5.13,
over (b) the amount of any tax benefit, offset or credit to Buyer as a result of
such Subsequent Withholding Tax) deducted or withheld from any payment due to
Buyer pursuant to the License Agreement or this Agreement shall, for purposes of
this Agreement, be considered a Royalty Interest Payment received by Buyer.  For
clarity and with the intent of avoiding “double counting,” any payments made by
Seller or any of its Affiliates to Buyer in respect of any Indemnified
Withholding Tax pursuant to Section 8.05(d) shall, for purposes of this
Agreement, not be considered “Royalty Interest Payments,” including for the
purposes of determining the Cap Date and Cap Payment. As an illustration of the
foregoing, if a Royalty Interest Payment equal to $100 is payable to Buyer and
there is an Indemnified Withholding Tax in an amount equal to $20, Buyer shall
be deemed to have received a Royalty Interest Payment in an amount equal to
$100, and the $20 payment by Seller or any of its Affiliates to Buyer in respect
of such Indemnified Withholding Tax shall not be deemed a Royalty Interest
Payment, including for the purposes of determining the Cap Date and Cap Payment.

 

14

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Section 2.03No Assumption.

Notwithstanding any provision in this Agreement or any other Transaction
Document or writing to the contrary, Buyer is accepting the purchase and
assignment of only the Assigned Rights and is not assuming any Excluded
Liabilities and Obligations.  As between Buyer and Seller, all Excluded
Liabilities and Obligations shall be retained by and remain obligations and
liabilities solely of Seller or its Affiliates.

Section 2.04Currency Exchange.

For the purpose of determining:

(a)whether the Sales Milestone Event has occurred, Net Sales calculated by
Licensee in Japanese Yen for each Fiscal Quarter shall be converted into U.S.
dollars at an exchange rate equal to [***] in the online U.S. edition of the
Wall Street Journal as of the last Business Day of such Fiscal Quarter; or

(b)the Cap Amount, Included Product Payments made in Euros in respect of each
Fiscal Quarter shall be converted into U.S. dollars at an exchange rate equal to
[***] in the online U.S. edition of the Wall Street Journal as of the last
Business Day of such Fiscal Quarter.  

Section 2.05Seller Pre-Payment.

Seller shall have the right, but not the obligation, at any time prior to the
Cap Date to pay the Cap Payment to Buyer, and the date of the Cap Payment, if
any, shall be deemed the “Cap Date” (including for the purpose of determining
the termination date of this Agreement pursuant to Section 7.01(c)).

Article III.

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer that the following
representations are true and correct as of the Execution Date, except as
otherwise indicated:

Section 3.01Organization.

Seller is a limited liability company formed and validly existing under the laws
of Sweden, and has all legal powers and all licenses, authorizations, consents
and approvals required to carry on its business as now conducted and as proposed
to be conducted in connection with the transactions contemplated by the
Transaction Documents and the License Agreement.

 

15

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Section 3.02Authorizations; Enforceability.

 

(a)

Seller has all necessary legal power and authority to enter into, execute and
deliver this Agreement and the other Transaction Documents and to perform all of
the obligations to be performed by it hereunder and thereunder and to consummate
the transactions contemplated hereunder and thereunder.  None of the execution
and delivery by Seller of the Transaction Documents, the performance by Seller
of any of the obligations to be performed by it hereunder or thereunder, or the
consummation by Seller of any of the transactions contemplated hereby or
thereby, will require any notice to, action, approval or consent by, or in
respect of, or filing or registration with, any Governmental Authority or other
Person, except (i) the Licensee Consent and (ii) any filings necessary to
perfect Liens created by the Transaction Documents.  

 

(b)

Once signed by Seller, the Transaction Documents will have been duly authorized,
executed and delivered by Seller and, assuming duly executed by all other
Parties, each Transaction Document will then constitute the valid and binding
obligation of Seller, enforceable against Seller in accordance with their
respective terms, subject, as to enforcement of remedies, to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or general equitable principles.

Section 3.03Litigation.

Schedule 3.03 sets forth each (i) Dispute pending or threatened against Seller
or any of its Affiliates or, to the Knowledge of Seller, pending or threatened
against Licensee, or (ii), inquiry of any Governmental Authority pending or
threatened against Seller or any of its Affiliates or, to the Knowledge of
Seller, pending or threatened against Licensee, which, in each instance of
clauses (i) and (ii), could reasonably be expected to have a Material Adverse
Effect.

Section 3.04Compliance with Laws.

Neither Seller nor any Affiliate (i) is in violation of, has violated, or, to
the Knowledge of Seller, is under investigation with respect to, or (ii) has
been threatened in writing to be, charged with or been given written notice of
any violation of any law, rule, ordinance or regulation of, or any judgment,
order, writ, decree, permit or license entered by, any Governmental Authority
which, in the case of either clause (i) or clause (ii), could reasonably be
expected to have a Material Adverse Effect.

Section 3.05Conflicts.  

 

(a)

Neither the execution and delivery by Seller of any of the Transaction Documents
nor the performance or consummation of the transactions contemplated thereby
(including, the assignment to Buyer of the Royalty Interest) to be performed or
consummated by Seller will: (i) contravene, conflict with, result in a breach or
violation of, constitute a default under, or accelerate the performance provided
by, any provisions of: (A) any law, rule, ordinance or regulation of any
Governmental Authority, or any judgment, order, writ,

 

16

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

decree, permit or license of any Governmental Authority, in any case, applicable
to the Royalty Interest; or (B) any contract, agreement, commitment or
instrument to which Seller is a party or by which the Royalty Interest is bound
or committed; (ii) except for (A) the Licensee Consent, and (B) the filing of
any  UCC-1 financing statements, require any notification to, filing with, or
consent of, any Person or Governmental Authority; where either of the foregoing
(clause (i) or (ii)) would reasonably be expected to have a Material Adverse
Effect; (iii) give rise to any right of termination, cancellation or
acceleration of any right or obligation of Seller or any other Person as such
right or obligation relates to the Royalty Interest or the Royalty Interest
Payments or to a loss of any benefit relating to the Royalty Interest or the
Royalty Interest Payments; or (iv) result in the creation or imposition of any
Lien on any the Royalty Interest or the Royalty Interest Payments, other than in
favor of Buyer pursuant to the Protective Rights Agreement.

 

(b)

Seller has not granted, nor agreed to grant to any Person other than Buyer, nor
does there exist, any Lien granted by Seller on the Royalty Interest other than
pursuant to the Protective Rights Agreement.  No Affiliate of Seller has
granted, nor agreed to grant to any Person other than Buyer, nor does there
exist, any Lien on such Affiliate’s rights to receive Royalty Interest Payments.

 

(c)

None of Seller, any Affiliate of Seller nor any of their respective property is
subject (i) to any judgment, order, writ or decree of any Governmental Authority
or (ii) to any contract, agreement, commitment or instrument, which, in either
case of clause (i) or clause (ii), the violation or breach of which by Seller
would reasonably be expected to result in a Material Adverse Effect.

Section 3.06Ownership.

Seller has good and valid title to the Assigned Rights, free and clear of any
and all Liens.  Except as contemplated by this Agreement, Seller is the sole
person with rights to receive Royalty Interest Payments.  Seller has not
transferred, sold, conveyed, assigned, or otherwise disposed of, or agreed to
transfer, sell, convey, assign, or otherwise dispose of any portion of the
License Agreement or the Assigned Rights other than as contemplated by this
Agreement.  Upon delivery to Buyer of the executed Assignment, no Person other
than Buyer (and Seller, to the extent provided herein) shall have any right to
receive the Royalty Interest.  Upon delivery to Buyer of the executed
Assignment, Seller shall have sold, transferred, conveyed and assigned to Buyer
the Assigned Rights, free and clear of any Liens, but subject to the further
provisions of this Agreement. Seller is legally competent to execute this
Agreement and the other Transaction Documents and upon such execution by Seller,
the obligations of Seller hereunder and thereunder shall constitute the legally
binding and enforceable obligations of Seller, subject to bankruptcy,
insolvency, reorganization, moratorium, ad hoc representative appointment,
conciliation, safeguard proceedings, judicial receivership, or other laws
affecting creditors’ rights generally or general equitable principles.

 

17

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Section 3.07Subordination.  

Seller has not caused, by any means, the Royalty Interest to be subordinated to
the rights of any creditor of Licensee or any other Person.  In addition, Seller
has not caused, and to the Knowledge of Seller no other Person has caused, the
claims and rights of Buyer created by any Transaction Document in and to the
Assigned Rights to be subordinated to any creditor of Licensee or any other
Person; provided, however, that Seller makes no representation as to whether
Buyer (or any Person acting on behalf of Buyer) has caused any such
subordination.

Section 3.08License Agreement.

 

(a)

Exhibit A hereto contains a true and complete copy of the License Agreement
(including all amendments, supplements and other modifications thereto), and,
together with the agreements described in the License Agreement, constitutes the
only applicable agreement (other than this Agreement and the Transaction
Documents) (i) to which Seller is a party regarding the Royalty Interest, (ii)
which relates to Seller’s entitlement to the Assigned Rights and (iii) which
relates to Products in Japan.  To the Knowledge of Seller, there is no unpaid
Royalty Interest (including, for the avoidance of doubt, any sales milestone
payments) that have become due as of the Closing Date.

 

(b)

Seller is not in breach of or in default under the License Agreement. To the
Knowledge of Seller, no circumstances or grounds exist that would give rise to a
claim by Licensee of a breach of the License Agreement, where such breach,
default, circumstances or grounds would result in a right of rescission,
termination for breach, revision, setoff, or any other rights, in, to or under
the Assigned Rights.  Seller has no unfulfilled material obligations in respect
of the License Agreement or the Assigned Rights that were required to be
fulfilled (and were not fulfilled) on or prior to the Execution Date.

 

(c)

To the Knowledge of Seller, Licensee is not in breach of or in default under the
License Agreement in any material respect.

 

(d)

Seller has the full right, power and authority to grant all rights and interests
granted to Buyer in this Agreement.

 

(e)

To the Knowledge of Seller, no circumstance or grounds exist that would
invalidate, reduce or eliminate, in whole or in part, the enforceability or
scope the Assigned Rights, including Seller’s right to receive Royalty Interest
Payments.

 

(f)

To the Knowledge of Seller, the License Agreement is valid and binding on
Licensee in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium, ad hoc representative appointment, conciliation,
safeguard proceedings, judicial receivership, or other laws affecting creditors’
rights generally or general equitable principles, and is in full force and
effect.

 

18

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

(g)

Seller has not been notified of any Applicable Deductions pursuant to Section
5.3.2(c) or Section 5.3.2(d) of the License Agreement.

 

(h)

Neither Seller nor any Affiliate of Seller has:

 

(i)

forgiven, released, delayed, postponed or compromised any payment in respect the
Royalty Interest;

 

(ii)

waived, amended, cancelled or terminated, exercised or, to the Knowledge of
Seller, failed to exercise, any material rights constituting the Assigned
Rights;

 

(iii)

amended, modified, restated, cancelled, supplemented, terminated or expressly
waived any provision of the License Agreement, or granted any consent thereunder
material to the timing or amount of the Royalty Interest Payments or to the
Exploitation of Products in Japan, or agreed to do any of the foregoing as of
the Execution Date;

 

(iv)

exercised any right of rescission, offset, counterclaim or defense, upon or with
respect to the Assigned Rights, or agreed to do or suffer to exist any of the
foregoing;

 

(v)

sold, leased, pledged, exclusively licensed, transferred or assigned (or
attempted to do any of the foregoing) all or any portion of the Assigned Rights
or the License Agreement, except (A) in favor of Buyer pursuant to the
Transaction Documents or (B) for the Kreos Pledge; or

 

(vi)

received any advance payments on the Royalty Interest.  

Section 3.09Included Product Payments.

There have been no Included Product Payments paid by Licensee to Seller as of
the Execution Date.

Section 3.10Broker’s Fees.

Seller has not taken any action that would entitle any Person to any commission
or broker’s fee in connection with the transactions contemplated by the
Transaction Documents.

Section 3.11Material Adverse Effect.

To the Knowledge of Seller, no event has occurred and is continuing that has a
material adverse effect on the ability of Seller to perform any of its material
obligations hereunder or under the other Transaction Documents.

Section 3.12Insolvency Event.

No Insolvency Event exists regarding Seller or Seller Parent.

 

19

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Section 3.13Patent Rights.

 

(a)

Schedule 3.13 sets forth a list of the Patent Rights and ROW Patent Rights
including the following for each: (i) the application number; (ii) the patent or
registration number, if any; (iii) the country or other jurisdiction where the
patent right was issued, registered, or filed; and (iii) the registered owner
thereof.

 

(b)

All material Contracts relating to Seller’s rights in the Territory Patent
Rights have been provided to Buyer prior to the Closing Date.  There have not
been, nor are there, any Disputes relating to Seller’s rights in the Territory
Patent Rights and the Material ROW Patent Rights.  To the Knowledge of Seller,
there have not been, nor are there, any Disputes relating to Licensee’s rights
in the Territory Patent Rights.

 

(c)

Seller has not received, and to the Knowledge of Seller, Licensee has not
received, any opinion of counsel that any of the Territory Patent Rights or the
Material ROW Patent Rights is invalid or unenforceable. Seller has not received,
and to the Knowledge of Seller, Licensee has not received, any notice of any
claim by any Third Party challenging the validity or enforceability of any of
the Territory Patent Rights or the Material ROW Patent Rights.  

 

(d)

Seller does not have Knowledge that all of the claims in each of the Material
Territory Patent Rights that would be infringed on the Execution Date by
Licensee’s Exploitation of the Product (assuming Licensee was currently making,
using and selling the Product in Japan as of the Execution Date) but for
Licensee’s rights to such Material Territory Patent Rights are invalid.

 

(e)

There are no current proceedings, and to the Knowledge of Seller there are no
threatened proceedings, before a Governmental Authority that would reasonably be
expected to impact the validity or enforceability of any of the Material
Territory Patent Rights or the Material ROW Patent Rights.

 

(f)

To the Knowledge of Seller, each of the Material Territory Patent Rights
correctly identifies each and every inventor of the claims thereof. To the
Knowledge of Seller, there is not any Person who claims to be an inventor of any
of the Material Territory Patent Rights who is not a named inventor thereof.
Seller has not, and to the Knowledge of Seller, Licensee has not, received any
notice from any Person who claims to be an inventor of any of the Material
Territory Patent Rights or who is not a named inventor thereof.

 

(g)

There are no unpaid and overdue maintenance fees, annuities or other like
payments with respect to the Material Territory Patent Rights that are required
to have been paid but that were not paid during the relevant timeframes
permitted for payment thereof (after giving effect to any available extensions).

 

20

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

(h)

To the Knowledge of Seller, no Material Territory Patent Right has lapsed,
expired or otherwise been terminated.  

 

(i)

To the Knowledge of Seller, none of the conception, development and reduction to
practice of the inventions covering Products claimed in the Material Territory
Patent Rights has constituted or involved the misappropriation of trade secrets
or other intellectual property rights of any Third Party.

 

(j)

Seller has not, and to the Knowledge of Seller, Licensee has not, filed any
disclaimer, other than a terminal disclaimer, or made or permitted any other
voluntary reduction in the scope of any Material Territory Patent Rights, other
than in the ordinary course of prosecution thereof.

 

(k)

Seller has not, and to the Knowledge of Seller, no other Person has, undertaken
or omitted to undertake any acts, that would void, invalidate, reduce or
eliminate, in whole or in part, the enforceability or scope of any of the
Material Territory Patent Rights.

 

(l)

There have not been nor are there any pending Disputes involving any of the
Material Territory Patent Rights or the Material ROW Patent Rights. To the
Knowledge of Seller, there are not any threatened Disputes involving any of the
Material Territory Patent Rights or the Material ROW Patent Rights.

 

(m)

To the Knowledge of Seller, no Third Party Patent Right that Licensee does not
have the right to use, has been, or is, or will be, infringed by Licensee’s
Exploitation of a Product in Japan.  Except as set forth on Schedule 3.13(m), to
the Knowledge of Seller, no offsetting royalty payments are due by Licensee to a
Third Party in connection with any in-license by Licensee of any Third Party
patent rights or Third Party intellectual property used in connection with
Licensee’s Exploitation of a Product in Japan. To the Knowledge of Seller,
Licensee has not received any notice of any claim by any Third Party asserting
that Licensee’s Exploitation of a Product in Japan infringes such Third Party’s
patent rights.  Seller has not received any opinion of counsel regarding
infringement or non-infringement of any Third Party patent rights by Licensee’s
Exploitation of a Product in Japan.

 

(n)

To the Knowledge of Seller, no Third Party is infringing any of the issued
Territory Patent Rights.  Seller has not, and to the Knowledge of Seller,
Licensee has not, put any Third Party on notice of any of the issued Territory
Patent Rights.

 

(o)

There is no pending, decided or settled Dispute, including any International
Trade Commission investigation, and, to the Knowledge of Seller, no such Dispute
has been threatened in writing, in each case where such Dispute is challenging
the legality, validity, enforceability, scope or ownership of any Material
Territory Patent Right or any Material ROW Patent Right, or adjudicating whether
any Material Territory Patent Right or Material ROW Patent Right is or would be
infringed by the Exploitation of a product by a Third Party.

 

21

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

(p)

To the Knowledge of Seller, there are no Disputes between Licensee and a Third
Party relating to Licensee’s Exploitation of a Product in Japan.  Seller has not
received notice of any such Dispute.  To the Knowledge of Seller, the Material
Territory Patent Rights are not subject to any outstanding injunction, judgment
or other decree, ruling, charge settlement or other disposition of any Dispute.

Section 3.14Exploitation; Material Information.

 

(a)

Licensee has not notified Seller that Licensee is (i) terminating the
Exploitation of Elobixibat in Japan, or (ii) planning to manufacture, sell,
offer for sale (including market and promote), import, distribute or otherwise
commercialize a Restricted Product in Japan.  

 

(b)

To the Knowledge of Seller, Licensee intends to use bona fide efforts to Exploit
Elobixibat in Japan.

 

(c)

To the Knowledge of Seller, neither Licensee nor any Third Party is either
contemplating or planning to commence any case, proceeding or other action
relating to Licensee’s bankruptcy, insolvency, liquidation or dissolution or
reorganization by any of the foregoing means.

Section 3.15Tax Status.

Seller is a "qualified person" (as described in Article 21A of the Convention
Between Japan and Sweden For the Avoidance of Double Taxation of the Prevention
of Fiscal Evasion with Respect to Taxes on Income, including any Amending
Protocol.

Article IV.

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller that the following
representations are true and complete as of the Execution Date, except as
otherwise indicated:

Section 4.01Organization.

Buyer is a limited partnership formed and validly existing under the laws of the
State of Delaware, and has all limited partnership powers and all licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and as proposed to be conducted in connection with the transactions
contemplated by the Transaction Documents.

Section 4.02Authorization.

Buyer has all necessary limited partnership power and authority to enter into,
execute and deliver this Agreement and the other Transaction Documents and to
perform all of the

 

22

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

obligations to be performed by it hereunder and thereunder and to consummate the
transactions contemplated hereunder and thereunder.  Once signed by Buyer, the
Transaction Documents will have been duly authorized, executed and delivered by
Buyer and, assuming duly executed  by all other Parties, each Transaction
Document will then constitute the valid and binding obligation of Buyer,
enforceable against Buyer in accordance with their respective terms, subject, as
to enforcement of remedies, to bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally or general
equitable principles.

Section 4.03Broker’s Fees.

Except as set forth on Schedule 4.03, none of Buyer or its Affiliates has taken
any action that would entitle any Person to any commission, success or broker’s
fee in connection with the transactions contemplated by the Transaction
Documents.

Section 4.04Conflicts.

Neither the execution and delivery of this Agreement or any other Transaction
Document nor the performance or consummation of the transactions contemplated
hereby or thereby will:  (i) contravene, conflict with, result in a breach or
violation of, constitute a default under, or accelerate the performance provided
by, in any material respect, any provision of: (A) any law, rule or regulation
of any Governmental Authority, or any judgment, order, writ, decree, permit or
license of any Governmental Authority, to which Buyer or any of its assets or
properties may be subject or bound; or (B) any contract, agreement, commitment
or instrument to which Buyer is a party or by which Buyer or any of its assets
or properties is bound or committed; (ii) contravene, conflict with, result in a
breach or violation of, constitute a default under, or accelerate the
performance provided by, any provisions of the organizational or constitutional
documents of Buyer; or (iii) require any notification to, filing with, or
consent of, any Person or Governmental Authority.

Article V.

COVENANTS

From and after the Closing Date, during the Term, the following covenants shall
apply:

Section 5.01Reserved.

Section 5.02Compliance; Enforcement of License Agreement; Audits

 

(a)

Seller shall comply with and fulfill, in all material respects, all of Seller’s
material obligations under the License Agreement.

 

(b)

In the event the License Agreement is terminated for any reason whatsoever, each
of Buyer and Seller shall use commercially reasonable efforts, at its own cost
and expense, to locate and secure a Third Party replacement to develop, make,
have made, use, and sell

 

23

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

a Product in Japan; provided that Buyer shall have the right to approve in
writing such replacement transaction and Seller agrees to undertake in
connection with such additional license or other agreement obligations and
liabilities no greater or more burdensome than it currently has under the
License Agreement (such replacement arrangement shall, for purposes of the
assignment of the Assigned Rights hereunder, be deemed to constitute the
“License Agreement” hereunder and shall be subject to the terms and conditions
hereof and of the other Transaction Documents).

 

(c)

Seller and Buyer shall consult with each other regarding any material breach by
Licensee of the License Agreement referred to in Section 5.06(d).  If requested
by Buyer, Seller shall proceed to use commercially reasonable efforts to enforce
compliance by Licensee with the relevant provisions of the License Agreement and
to use commercially reasonable efforts to exercise such rights and remedies
relating to such breach as shall be available to Seller, whether under the
License Agreement or by operation of applicable law, using counsel of Seller’s
choosing (subject to the consent of Buyer, not to be unreasonably withheld,
conditioned or delayed) or, if such breach relates to Royalty Interest Payments
or the amount thereof, Buyer’s choosing (as long as such counsel is reasonably
acceptable to Seller).

 

(d)

Seller and Buyer shall cooperate with each other regarding the timing, manner
and conduct of any audit of Licensee’s books of accounts and records and other
records with respect to Net Sales of Products in Japan pursuant to Section 5.5.6
of the License Agreement.  Seller may, and if reasonably requested in writing by
Buyer, shall, cause an independent, certified public accountant reasonably
acceptable to Licensee to audit Licensee’s books of accounts and other records
with respect to Net Sales of Products in Japan pursuant to Section 5.5.6 of the
License Agreement.  With respect to any such audit, Seller shall select such
independent, certified public accountant as Buyer shall recommend for such
purpose (as long as such independent, certified public accountant is reasonably
acceptable to Seller and Licensee).  If such audit demonstrates that Royalty
Interest Payments have been understated by Licensee, Seller shall (i) cooperate
with Buyer to enforce all rights under the License Agreement against Licensee
for payment of the amount of such understatement and (ii) if reimbursement for
such underpayment is received by Seller, promptly (and in any event within five
Business Days) following receipt by Seller of such reimbursement, remit the
amount of such reimbursement to Buyer.        

Section 5.03Confidentiality; Public Announcement.

 

(a)

Except as expressly authorized in this Agreement or the other Transaction
Documents or except with the prior written consent of the Disclosing Party, the
Receiving Party hereby agrees that it will, and will cause its Affiliates and
its and their respective Representatives to: (i) use the Confidential
Information of the Disclosing Party solely for the purpose of the transactions
contemplated by this Agreement and the other Transaction Documents and
exercising its rights and remedies and performing its obligations hereunder and

 

24

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

thereunder; (ii) keep confidential the Confidential Information of the
Disclosing Party; and (iii) not furnish or disclose to any Person any
Confidential Information of the Disclosing Party.

 

(b)

Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document, the Receiving Party may, without the consent of the
Disclosing Party, furnish or disclose Confidential Information of the Disclosing
Party to (i) the Receiving Party’s Affiliates and their respective
Representatives, actual or potential financing sources, investors or
co-investors and permitted assignees, buyers, actual or potential transferees or
successors-in-interest under Section 8.03, in each such case, who need to know
such information in order to provide or evaluate the provision of financing to
the Receiving Party or any of its Affiliates or to assist the Receiving Party in
evaluating the transactions contemplated by this Agreement and the other
Transaction Documents or in exercising its rights and remedies and performing
its obligations hereunder and thereunder and who are, prior to such furnishing
or disclosure, informed of the confidentiality and non-use obligations contained
in this Section 5.03 and who are bound by written or professional
confidentiality and non-use obligations no less stringent than those contained
in this Section 5.03; and (ii) permitted assignees, buyers, actual  or potential
transferees or successors-in-interest under Section 8.03, in each such case, who
need to know such information in connection with such actual or potential
assignment, sale or transfer, including, following any such assignment, sale or
transfer, in order to exercise their rights and remedies and perform their
obligations under this Agreement and the other Transaction Documents and who
are, prior to such furnishing or disclosure, informed of the confidentiality and
non-use obligations contained in this Section 5.03 and who are bound by written
or professional confidentiality and non-use obligations no less stringent than
those contained in this Section 5.03.

 

(c)

In the event that the Receiving Party, its Affiliates or any of their respective
Representatives is required by applicable law, applicable stock exchange
requirements or legal or judicial process (including by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to furnish or disclose any portion of the Confidential
Information of the Disclosing Party, the Receiving Party shall, to the extent
legally permitted, provide the Disclosing Party, as promptly as practicable,
with written notice of the existence of, and terms and circumstances relating
to, such requirement, so that the Disclosing Party may seek, at its expense, a
protective order or other appropriate remedy (and, if the Disclosing Party seeks
such an order, the Receiving Party, such Affiliates or such Representatives, as
the case may be, shall provide, at their expense, such cooperation as such
Disclosing Party shall reasonably require).  Subject to the foregoing, the
Receiving Party, such Affiliates or such Representatives, as the case may be,
may disclose that portion (and only that portion) of the Confidential
Information of the Disclosing Party that is legally required to be disclosed;
provided, however, that the Receiving Party, such Affiliates or such
Representatives, as the case may be, shall exercise reasonable efforts (at their
expense) to preserve the confidentiality of the Confidential Information of the
Disclosing Party, including by obtaining reliable

 

25

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

assurance that confidential treatment will be accorded any such Confidential
Information disclosed.  Notwithstanding anything to the contrary contained in
this Agreement or any of the other Transaction Documents, in the event that the
Receiving Party or any of its Affiliates receives a request from an authorized
representative of a U.S. or foreign tax authority for a copy of this Agreement
or any of the other Transaction Documents, the Receiving Party or such
Affiliate, as the case may be, may provide a copy hereof or thereof to such tax
authority representative without advance notice to, or the consent of, the
Disclosing Party; provided, however, that the Receiving Party shall, to the
extent legally permitted, provide the Disclosing Party with notice of such
disclosure as soon as practicable.

 

(d)

Notwithstanding anything to the contrary contained in this Agreement or any of
the other Transaction Documents, the Receiving Party may disclose the
Confidential Information of the Disclosing Party, including this Agreement, the
other Transaction Documents and the terms and conditions hereof and thereof, to
the extent necessary in connection with the enforcement of its rights and
remedies hereunder or thereunder or as required to perfect the Receiving Party’s
rights hereunder or thereunder.

 

(e)

Neither Party shall, and each Party shall cause its Affiliates not to, without
the prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed), issue any press release or make any other
public disclosure with respect to the transactions contemplated by this
Agreement or any other Transaction Document, except if and to the extent that
any such release or disclosure is required by applicable law, by the rules and
regulations of any applicable stock exchange or by any Governmental Authority of
competent jurisdiction, in which case, the Party proposing (or whose Affiliate
proposes) to issue such press release or make such public disclosure shall use
commercially reasonable efforts to consult in good faith with the other Party
regarding the form and content thereof before issuing such press release or
making such public announcement.

 

(f)

Each of Seller and Buyer hereby (i) agree that, notwithstanding the terms
thereof, the Confidentiality Agreement is hereby terminated and (ii) acknowledge
that this Agreement shall supersede such Confidentiality Agreement with respect
to the treatment of Confidential Information by the Parties (including with
regard to Confidential Information previously provided pursuant to such
Confidentiality Agreement).

 

(g)

Buyer hereby agrees that: (a) with respect to all Royalty Reports and, if any,
all such other information and data relating or pertaining to the Royalty
Interest Payments, the Royalty Interest, the Assigned Rights or the other
Collateral that Buyer may receive from Seller or Licensee, Buyer shall be
subject to the obligations of Seller under Section 6.1 of the License Agreement
(including as to the duration of such obligations) to the same extent as if
Buyer were Seller, and Buyer shall comply with such obligations; (b) each
reference to “Notwithstanding anything to the contrary contained in this
Agreement” in this Section 5.03 shall be construed to include “except for
Section 5.03(g)”; and (c) to

 

26

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

the extent of any inconsistency between this Section 5.03(g) and any other term
of Section 5.03, this Section 5.03(g) shall control; in each case except to the
extent Buyer is permitted by Licensee to share any of the foregoing information
with potential assignees pursuant to the Licensee Consent, the Payment Direction
and Confidentiality Letter or as hereafter agreed by Licensee.  

Section 5.04Protective Rights Agreement.

For protective purposes only and to secure Seller’s performance of its
obligations hereunder to the extent the assignment hereunder, as evidenced by
the Assignment, becomes subject to a Recharacterization despite the Parties’
intentions, Seller shall execute and deliver the Protective Rights Agreement at
the Closing as contemplated by Section 6.01(a).

Section 5.05Further Assurances.

 

(a)

Subject to the terms and conditions of this Agreement, each of Buyer and Seller
will use commercially reasonable efforts to execute and deliver such other
documents, certificates, agreements and other writings (including any financing
statement filings, other documents, certificates or agreements reasonably
requested by Buyer) and to take such other actions as may be reasonably
necessary to carry out and effectuate all of the provisions of this Agreement
and any other Transaction Document, to consummate the transactions contemplated
by this Agreement and any other Transaction Document and to vest in Buyer all of
Seller’s rights and obligations (whether joint, several or joint and several) in
and to the Assigned Rights, free and clear of all Liens, except those Liens
created in favor of Buyer pursuant to the Protective Rights Agreement.

 

(b)

Except for disputes between the Parties, each of Buyer and Seller shall
cooperate and provide assistance as reasonably requested by the other Party (at
the reasonable expense of the requesting Party) in connection with any
litigation, arbitration or other proceeding (whether threatened, existing,
initiated, or contemplated prior to, on or after the Execution Date) to which
any Party or any of its officers, directors, shareholders, agents or employees
is or may become a party or is or may become otherwise directly or indirectly
affected or as to which any such Persons have a direct or indirect interests, in
each case relating to this Agreement or any other Transaction Document, and the
Assigned Rights, the License Agreement, or the transactions described herein or
therein. Without limiting the generality of the preceding provision (but, in the
case of Seller, subject to its confidentiality obligations under the License
Agreement), each Party shall provide promptly to the other Party copies of all
correspondence, reports, notices or other information sent by or on behalf of
such Party to, or received by or on behalf of such Party from, Licensee, in any
litigation, arbitration or other proceeding relating to the Assigned Rights; it
being understood that a Party’s failure to provide such information shall not
limit any otherwise applicable indemnification obligations under this Agreement
of the other Party other than to the extent of any final non-appealable order of
a court of competent jurisdiction finding that a Loss was incurred by such other
Party as a result of such failure to provide such information.  In particular
but without limitation, Seller shall,

 

27

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

upon the reasonable request of Buyer, be available and cooperate in reasonable
respects with Buyer in connection with the Assigned Rights.  

Section 5.06Notice by Seller.

Seller shall provide Buyer with written notice as promptly as practicable after
becoming aware of any of the following:

 

(a)

the occurrence of an Insolvency Event with respect to Seller or Seller Parent or
the occurrence of any equivalent event with respect to Licensee;

 

(b)

any breach or default by Licensee of the License Agreement of which Seller has
Knowledge; and

 

(c)

any written notice, report or other communication, together with copies of the
same, received from or on behalf of the Licensee with respect to the Royalty
Interest or any of the other Assigned Rights.

Section 5.07Patent Rights.

 

(a)

Seller and Buyer acknowledge that the Licensee has the first right under the
License Agreement to prosecute, maintain, defend, enforce and pursue actions
with respect to the Territory Patent Rights and nothing herein shall alter or
modify Licensee’s rights.  Subject expressly to the foregoing and solely to the
extent Seller has any such rights and responsibilities under the License
Agreement, Seller shall at Buyer’s sole cost and expense (i) use commercially
reasonable efforts to prepare, execute, deliver and file any and all agreements,
documents or instruments which are necessary to (A) diligently prosecute and
maintain the Territory Patent Rights and (B) diligently defend or assert the
Territory Patent Rights against infringement or interference by any other
Persons, and against any claims of invalidity or unenforceability, in Japan
(including by bringing any legal action for infringement or defending any
counterclaim of invalidity or action of a Third Party for declaratory judgment
of non-infringement or non-interference); and (ii) not disclaim or abandon, or
fail to take any action necessary to prevent the disclaimer or abandonment of,
the Territory Patent Rights. In no event shall Seller be responsible for any act
or failure to act by Licensee in respect of Territory Patent Rights.

 

(b)

Seller and Buyer acknowledge that Licensee has the first right under the License
Agreement to defend against infringement claims of Third Parties with respect to
the Development, Commercialization or Manufacture (each as defined in the
License Agreement) of Elobixibat in Japan and to obtain licenses to any
intellectual property of a Third Party necessary to do so, and nothing herein
shall alter or modify Licensee’s rights.  Subject expressly to the foregoing and
solely to the extent Seller has any such rights and responsibilities under the
License Agreement, in the event that Seller becomes aware that the Development,
Commercialization or Manufacture (each as defined in the License Agreement) of
Elobixibat in Japan infringes or violates any Third Party intellectual

 

28

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

property, Seller shall promptly use commercially reasonable efforts to attempt
to secure the right to use such intellectual property on behalf of itself and
shall pay all costs and amounts associated with obtaining any such license,
without any reduction in the Royalty Interest.  

Section 5.08Negative Covenants.

Neither Seller Parent nor Seller shall, nor shall Seller Parent permit any of
its Subsidiaries to, without the prior written consent of Buyer:

 

(a)

forgive, release or reduce any amount, or delay or postpone (other than on a
commercially reasonable basis) any amount, owed to Seller or its Affiliates
constituting the Royalty Interest or the Royalty Interest Payments;

 

(b)

create, incur, assume or suffer to exist any Lien, upon or with respect to the
Royalty Interest or the right to receive Royalty Interest Payments, or agree to
do or suffer to exist any of the foregoing, except for any Lien or agreements in
favor of Buyer granted under or pursuant to the Protective Rights Agreement;

 

(c)

waive, amend, cancel or terminate, exercise or fail to exercise, any material
rights constituting the Assigned Rights;

 

(d)

amend, modify, restate, cancel, supplement, terminate or waive any provision of
the License Agreement with respect to commercialization of Products in Japan, or
grant any consent thereunder with respect to commercialization of Products in
Japan, or agree to do any of the foregoing, where such amendment, restatement,
cancelation, supplement, termination, waiver or consent either (i) expressly
modifies the timing or amount of Royalty Interest Payments or the Exploitation
of Products in Japan or (ii) has the purpose, in whole or in part, of modifying
either the timing or amount of the Royalty Interest Payments or the Exploitation
of Products in Japan;

 

(e)

sell, lease, license, transfer or assign (or attempt to do any of the foregoing)
all or any portion of the Territory Patent Rights;

 

(f)

expressly consent to the admission of invalidity of any Territory Patent Rights
pursuant to Section 8.8 of the License Agreement without the prior written
consent of Buyer, not to be unreasonably withheld, conditioned or delayed; or

 

(g)

directly or indirectly, launch, license, sell, commercialize, distribute, assign
or sell rights to any Restricted Product in Japan or intellectual property
claiming any Restricted Product in Japan during the Term.  

 

29

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Section 5.09Future Agreements.

Neither Seller nor Seller Parent shall enter into, nor shall Seller Parent
permit any of its Subsidiaries to enter into, any agreement that would
reasonably be expected to result in a Material Adverse Effect without Buyer’s
prior written consent, which consent may not be unreasonably withheld,
conditioned or delayed.  For the purposes of this Section 5.09, Buyer shall
respond to any request for a consent as soon as reasonably practicable, but in
any event no later than 5 Business Days after any request for such consent.

Section 5.10Records; Access.

 

(a)

During the Term and for a period of two years thereafter, Seller shall maintain
Royalty Reports received by Seller from Licensee.

 

(b)

During the Term:

 

(i)

Buyer and its representatives shall have the right, from time to time during
normal business hours and upon at least 15 Business Days’ prior written notice
to Seller, but no more frequently than one time per calendar year without cause,
as determined by Buyer in its reasonable discretion, and no more than one time
with respect to each Fiscal Quarter, to visit the offices and properties of
Seller and Seller Parent where Royalty Reports received by Seller from Licensee
and books and records relating or pertaining to the Royalty  Interest and
License Agreement are kept and maintained and to inspect and make extracts from
and copies of such books and records;

 

(ii)

all information furnished or disclosed to Buyer or any of its representatives in
connection with any inspection shall constitute Confidential Information of
Seller and shall be subject to the provisions of Section 5.03; and

 

(iii)

subject to its confidentiality obligations under the License Agreement, Seller
shall deliver to Buyer all Royalty Reports and all such other information and
data relating or pertaining to the Royalty Interest Payments, the Royalty
Interest and the Assigned Rights that Seller has in its possession or control as
Buyer shall reasonably request, promptly upon such request.

 

(c)

Subject to Seller’s confidentiality obligations under the License Agreement,
Seller Parent shall on, no more frequently than semi-annual basis if requested
by Buyer, cause such of the officers of Seller Parent as shall be reasonably
identified by Buyer in such request to participate in a conference call with
Buyer at a mutually acceptable time for the purpose of discussing
commercialization of Products in Japan and the Assigned Rights.

 

30

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Section 5.11Amended Disclosure.

At least five days prior to the anticipated Subsequent Closing, Seller shall
deliver to Buyer amendments to the Seller Disclosure Schedule with respect to
any event or matter which occurs after the Execution Date in respect of a
Subsequent Closing Representation, if any, or confirm in writing that Seller
makes no amendments to the Seller Disclosure Schedule in respect of a Subsequent
Closing Representation.  With respect to any amendment of the Seller Disclosure
Schedule (and the underlying events with respect to such disclosure), if such
disclosure and underlying event would constitute or reasonably be expected to
result in a Material Adverse Effect (disregarding for this purpose each use of
the word “material” contained in the definition thereof), Buyer shall have the
right to terminate this Agreement.  If Buyer does not exercise its right to
terminate this Agreement within 10 days, Buyer shall be deemed to have waived
its right to terminate this Agreement with respect to such event or matter and
the Subsequent Closing Representation shall be deemed to have been qualified as
set forth in the amended Seller Disclosure Schedule for purposes of satisfying
the conditions to the Subsequent Closing set forth in Section 6.01(b).

Section 5.12Payment Direction and Confidentiality Letter; Deposit Account

 

(a)

Within 10 Business Days after the Closing, Seller shall deliver to Licensee the
Payment Direction and Confidentiality Letter executed by Seller in accordance
with Section 12.4 of the License Agreement and also by e-mail (with the Payment
Direction and Confidentiality Letter attached thereto as a PDF attachment) and
such e-mail shall include a request that Licensee confirm receipt thereof by
reply e-mail.

 

(b)

As soon as reasonably practicable, but in no event later than 30 Business Days
after Closing, Seller and Buyer shall enter into the Deposit Account Agreement
as contemplated in Section 2.02(a).

Section 5.13Subsequent Withholding Tax.  

In the event that any Party believes that a Subsequent Withholding Tax has been
or will be applied to any payment due to Buyer pursuant to the License Agreement
or this Agreement, the Parties shall (a) promptly meet and discuss such actual
or potential Subsequent Withholding Tax in good faith and (b) cooperate in
reasonable respects with the objective of eliminating such actual or potential
Subsequent Withholding Tax or minimizing its effect on the affected Party, such
cooperation to include, if applicable, agreeing to modify among the Parties or
Licensee the actual payor of such payment to Buyer.

 

31

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Article VI.

CONDITIONS PRECEDENT

Section 6.01Conditions Applicable to Buyer.

 

(a)

Closing.  The obligations of Buyer to effect the Closing shall be subject to the
satisfaction of the following conditions, as of the Closing Date, any of which
may be waived in writing by Buyer in its sole discretion:  

 

(i)

The Assignment shall have been executed and delivered by Seller to Buyer and the
Licensee Consent shall have been executed and delivered to Buyer, and Buyer
shall have received the same.

 

(ii)

The Protective Rights Agreement shall have been duly executed and delivered by
Seller.

 

(iii)

Buyer shall have received an opinion of Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C., counsel to Seller, substantially in the form set forth in Exhibit
E-1.

 

(iv)

Buyer shall have received an opinion of Advokatfirman Vinge KB, counsel to
Seller, substantially in the form set forth in Exhibit E-2.

 

(b)

Subsequent Closing.  The obligations of Buyer to effect the Subsequent Closing
and make the Approval Payment pursuant to Section 2.01(c)(i), shall be subject
to the satisfaction of the following conditions, as of the Subsequent Closing
Date, any of which may be waived in writing by Buyer in its sole discretion:  

 

(i)

Seller shall have provided to Buyer evidence reasonably satisfactory to Buyer of
the Approval.

 

(ii)

At the Subsequent Closing, (A) the Subsequent Closing Representations (other
than Section 3.08(b)), as amended pursuant to Section 5.11, if applicable, shall
be true, correct and complete in all respects, and (B) the Subsequent Closing
Representations in Section 3.08(b), as amended pursuant to Section 5.11, if
applicable, shall be true, correct and complete except where the failure to be
true, correct or complete would not reasonably be expected to have a Material
Adverse Effect; and Seller shall have delivered to Buyer a certificate dated as
of the Subsequent Closing Date and executed by an officer of Seller expressly
confirming that this condition has been met.

 

(iii)

Seller shall have complied in all material respects with its obligations
hereunder and under the other Transaction Documents.

 

32

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

(iv)

The Payment Direction and Confidentiality Letter and the Deposit Account
Agreement shall have been executed by Seller and delivered by Seller to Buyer,
and Buyer shall have received the same.

 

(v)

The Kreos Pledge shall have been released.

 

(c)

Milestone Closing.  The obligations of Buyer to effect the Milestone Closing and
make the Sales Milestone Payment pursuant to Section 2.01(c)(ii), shall be
subject to the satisfaction of the following condition, as of the Milestone
Closing Date, which may be waived in writing by Buyer in its sole discretion:
Seller (or Licensee) shall have provided to Buyer evidence reasonably
satisfactory to Buyer of the Sales Milestone Event in accordance with Section
2.01(c)(ii), together with any supporting documentation as reasonably requested
by Buyer.

Section 6.02Conditions Applicable to Seller.

The obligations of Seller to effect the Closing shall be subject to the
satisfaction of the following conditions, as of the Closing Date, any of which
may be waived in writing by Seller in its sole discretion:

 

(a)

The representations and warranties of Buyer set forth in the Transaction
Documents shall be true and correct in all material respects.

 

(b)

Buyer shall have complied in all material respects with its covenants set forth
in the Transaction Documents.

Article VII.

TERMINATION

Section 7.01Termination; Events of Default.

 

(a)

Subject to Section 7.01(b), this Agreement may be terminated, effective upon the
delivery of written notice prior to or at the Subsequent Closing:

 

(i)

by Buyer, if any of the conditions set forth in Section 6.01(b) shall not have
been satisfied as of July 31, 2018 and Buyer has not waived such condition on or
before July 31, 2018, provided Buyer has previously satisfied all of the
conditions set forth in Section 7.01(b);

 

(ii)

by Buyer, pursuant to and in accordance with Section 5.11, provided Buyer has
previously satisfied all of the conditions set forth in Section 7.01(b);

 

(iii)

by Seller, if: (A) Buyer is in breach or default of any of its payment
obligations hereunder and fails to cure such breach within 15 days of receiving
notice of such

 

33

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

breach from Seller; or (B) Approval has not occurred by December 31, 2018 (the
“Outside Date”);

 

(iv)

by Seller, if any of the conditions set forth in Section 6.02 shall not have
been satisfied as of the Subsequent Closing Date (other than through or as a
result of the failure by Seller to comply with its obligations under this
Agreement), and Seller has not waived such condition on or before the Subsequent
Closing Date.

 

(b)

Notwithstanding anything in this Agreement to the contrary, Buyer shall have no
right to terminate this Agreement, pursuant to Section 7.01(a)(i) or Section
7.01(a)(ii) unless Buyer first (i) executes and delivers to Seller a valid,
binding and enforceable assignment in writing, in form and substance reasonably
satisfactory to Seller, irrevocably assigning the Assigned Rights back to Seller
(the “Reversion Assignment”), and (ii) provides to Licensee (with a copy to
Seller) written instructions, in form and substance reasonably satisfactory to
Seller, irrevocably directing Licensee to make all further payments under the
License Agreement directly to Seller (the “Reversion Instructions”).  In the
event Seller terminates this Agreement pursuant to Section 7.01(a)(iii) or
Section 7.01(a)(iv), Buyer shall promptly, and in no event less than two (2)
business of receiving such notice of termination, (A) tender to Seller a
Reversion Assignment meeting all of the requirements set forth above and (B)
provide to Licensee the Reversion Instructions meeting all of the requirements
set forth above.  This Section 7.01(b) shall survive expiration or termination
of this Agreement.

 

(c)

This Agreement shall terminate on the earliest to occur of (x) the date on which
this Agreement is terminated by either Party pursuant to and in accordance with
Sections 7.01(a) and, in the case of termination by Buyer, Section 7.01(b), (y)
the Cap Date and (z) the License Expiration.

Section 7.02Effects of Expiration or Termination.

 

(a)

Upon expiration or termination of this Agreement for any reason, Buyer shall
have no further rights in or to the Assigned Rights or under the License
Agreement.

 

(b)

The expiration or termination of this Agreement for any reason shall not release
either Party any obligation or liability which, at the time of such expiration
or termination, has already accrued to the other Party or which is attributable
to a period prior to such expiration or termination. Accordingly, if any
obligations remain unpaid or any amounts are owed or any payments are required
to be made by either Party to the other Party on or after the date on which this
Agreement expires or is terminated, this Agreement shall remain in full force
and effect until any and all such obligations, amounts or payments have been
indefeasibly paid or made in accordance with the terms of this Agreement, and
solely for that purpose.

 

(c)

Notwithstanding anything herein to the contrary, the termination of this
Agreement by a Party shall be without prejudice to other remedies such Party may
have at law or in

 

34

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

equity (including any enforcement of its rights under any of the Transaction
Documents). The exercise of a right of termination shall not be an election of
remedies.

 

(d)

ARTICLE 1 and Sections 2.02(d), 2.02(e), 2.03, 2.04, 5.03 and 5.10(a) (but, in
the case of Section 5.10(a), only if the Subsequent Closing occurs), this
Section 7.02 and ARTICLE VIII (but excluding Section 8.04 and Section 8.15)
shall survive the termination of this Agreement for any reason, and Section 8.04
shall survive the termination of this Agreement for a period of one year. Except
as otherwise provided in this Section 7.02, all rights and obligations of the
Parties under this Agreement shall terminate upon expiration or termination of
this Agreement for any reason.

Article VIII.

MISCELLANEOUS

Section 8.01Survival of Representations and Warranties.

Each representation and warranty of the Parties contained herein and any
certificate related to such representations and warranties will survive the
Closing and continue in full force and effect until the termination of this
Agreement pursuant to Section 7.01(c).  Each covenant and obligation in this
Agreement and any certificate or document delivered pursuant to this Agreement
will survive the Closing until the earlier to occur of (x) the date on which
such covenant and obligation is fully performed or satisfied and (y) the date
that this Agreement is terminated; provided that Section 8.04 shall survive the
termination of this Agreement for a period of one year. Unless expressly waived
pursuant to this Agreement, no representation, warranty, covenant, right or
remedy available to any Person out of or in connection with this Agreement will
be deemed waived by any action or inaction of that Person (including
consummation of the Closing, any inspection or investigation, or the awareness
of any fact or matter) at any time, whether before, on or after the Closing.  

Section 8.02Notices.

All notices, consents, waivers and communications hereunder given by any Party
to the other shall be in writing (including electronic mail) and delivered
personally, by electronic mail, by a recognized overnight courier, or by
dispatching the same by certified or registered mail, return receipt requested,
with postage prepaid, in each case addressed:

If to Buyer to:

HealthCare Royalty Partners III, L.P.

300 Atlantic Street, 6th Floor

Stamford, CT 06901

Attention:  John A. Urquhart
Email:  john.urquhart@hcroyalty.com

 

 

35

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

with a courtesy copy to (which shall not constitute notice):

HealthCare Royalty Partners III, L.P.

300 Atlantic Street, 6th Floor

Stamford, CT 06901

Attention:  Chief Legal Officer
Email:  royalty-legal@hcroyalty.com

 

and

 

Morgan, Lewis & Bockius LLP
1701 Market Street

Philadelphia, PA 19103

Attention: Andrew R. Mariniello

Email: andrew.mariniello@morganlewis.com

 

If to Seller or Seller Parent to:

Elobix AB

Albireo Pharma, Inc.

c/o Albireo Pharma, Inc.

10 Post Office Square, Suite 502 South

Boston, MA 02109

Attention; General Counsel

Email: pete.zorn@albireopharma.com

Email: jan.mattsson@albireopharma.com

 

with a courtesy copy to (which shall not constitute notice):

Mintz Levin Cohn Ferris Glovsky & Popeo, PC
666 Third Avenue

New York, NY 10017

Attention: Richard G. Gervase, Jr.

Email: rgervase@mintz.com

 

or to such other address or addresses as Buyer or Seller may from time to time
designate by notice as provided herein, except that notices of changes of
address shall be effective only upon receipt.  All such notices, consents,
waivers and communications shall: (a) when posted by certified or registered
mail, postage prepaid, return receipt requested, be effective five Business Days
after dispatch (or, if earlier, upon receipt), (b) when sent by electronic mail,
be effective upon receipt by the transmitting party of confirmation of complete
transmission or return email or “read” receipt from the recipient, or (c) when
delivered by an internationally recognized overnight courier or in person, be
effective upon receipt when hand delivered.

 

36

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Section 8.03Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and assigns.  Seller shall not be
entitled to assign any of its obligations and rights under the Transaction
Documents without the prior written consent of Buyer, not to be unreasonably
withheld, conditioned or delayed; provided, however, such consent shall not be
required in connection with the merger or other business combination involving
Seller or the assignment of Seller’s obligations and rights by operation of law,
so long as, the Person with which Seller has merged or combined or which has
acquired such assets of Seller has delivered evidence, in form and substance
reasonably satisfactory to Buyer, to Buyer that such Person has assumed all of
Seller’s obligations under the Transaction Documents.  Buyer may assign without
consent of Seller any of its rights and obligations under the Transaction
Documents without restriction, except that Buyer shall not be entitled to assign
any of its obligations and rights under the Transaction Documents to a
Restricted Person.  Any purported assignment in violation of this Section 8.03
shall be null and void.

Section 8.04Indemnification.

 

(a)

Seller and Seller Parent shall jointly and severally indemnify and hold each
Buyer Indemnified Party harmless from and against any and all Losses incurred or
suffered by any Buyer Indemnified Party arising out of (i) any breach of any
representation, warranty or certification made by Seller or Seller Parent in any
of the Transaction Documents, (ii) any breach of or default under any covenant
or agreement by Seller or Seller Parent pursuant to any Transaction Document or
the License Agreement, including any failure by Seller or Seller Parent to
satisfy any of the Excluded Liabilities and Obligations, or (iii) any claims
asserted by any Third Party to the extent based on action taken by Buyer at the
express direction of Seller or Seller Parent pursuant to the terms of this
Agreement, other than actions which Buyer would have been obligated to take even
if Buyer had not been so directed by Seller or Seller Parent.  Notwithstanding
the foregoing, except to the extent that the Licensee Consent is insufficient to
allow Buyer to receive the Royalty Interest, no Buyer Indemnified Party shall be
entitled to be indemnified for, or held harmless from, any Losses pursuant to
Section 8.04(a)(i) to the extent such Losses are based on or result from the
Licensee Consent being deficient in any way.

 

(b)

Buyer hereby indemnifies and holds each Seller Indemnified Party harmless from
and against any and all Losses incurred or suffered by any Seller Indemnified
Party arising out of (i) any breach of any representation, warranty or
certification made by Buyer in any of the Transaction Documents, (ii) any breach
of or default under any covenant or agreement by Buyer pursuant to any
Transaction Document, or (iii) any claims asserted by any Third Party to the
extent based on action taken by Seller at the express direction of Buyer
pursuant to the terms of this Agreement, other than actions which Seller would
have been obligated to take even if Seller had not been so directed by Buyer.

 

(c)

Third Party Claims.  If any claim shall be brought or alleged against an
indemnified party by a Third Party in respect of which indemnity is to be sought
against an indemnifying

 

37

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

party pursuant to the preceding paragraphs (each, a “Third Party Claim”), the
indemnified party shall, promptly, but in no event more than 20 days after
receipt of notice of any such Third Party Claim, notify the indemnifying party
in writing of such Third Party Claim, enclosing a copy of all papers served, if
any; provided that the omission to timely notify such indemnifying party will
not relieve the indemnifying party from any liability that it may have to any
indemnified party under the foregoing provisions of this Section 8.04 unless,
and only to the extent that, such omission results in the forfeiture of, or has
a material adverse effect on the exercise or prosecution of, substantive rights
or defenses by the indemnifying party.  In case any such Third Party Claim is
brought against an indemnified party and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party will not be liable to such indemnified party
under this Section 8.04 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof.  In any such
proceeding, an indemnified party shall have the right to retain its own counsel,
but the reasonable fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel, (ii) the
indemnifying party has assumed the defense of such proceeding and has failed
within a reasonable time to retain counsel reasonably satisfactory to such
indemnified party or (iii) the named parties to any such proceeding (including
any impleaded parties) include both the indemnifying party and the indemnified
party and representation of both parties by the same counsel would be
inappropriate due to actual or potential conflicts of interests between them
based on the advice of such counsel.  The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent,
unless such settlement includes an unconditional release of such indemnifying
party from all liability on claims that are the subject matter of such
proceeding.  No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any Third Party Claim in respect
of which any indemnified party is a party and indemnity could have been sought
hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.  

 

(d)

Claims for Breach.  The only legal action that may be asserted by or on behalf
of any Party with respect to an alleged breach of this Agreement or another
Transaction Document or any other matter arising out of the transactions
contemplated by this Agreement or another Transaction Document shall be an
action to enforce or to recover Losses as an indemnification claim pursuant to
this Section 8.04.  The Party asserting such a claim shall provide the other
Party with written notice setting forth in detail the factual and legal basis
for such claim, and the Party against whom such a claim is alleged shall
thereafter have 60 days within which to cure the alleged breach or otherwise
remedy

 

38

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

the situation.  In the event the alleged breach is not cured or the situation is
not otherwise remedied within such 60 day period, the non-breaching Party may
initiate legal action to enforce its rights under this Agreement or another
Transaction Document.  Without limiting the generality of the foregoing, no
legal action based upon predecessor or successor liability, contribution, tort,
strict liability or any statute, regulation or ordinance may be maintained by or
on behalf of Buyer or any Buyer Indemnified Party with respect to any matter
that is the subject of this Section 8.04.

 

(e)

Losses shall be (i) calculated net of actual recoveries received by or on behalf
of Buyer or any Buyer Indemnified Party under insurance policies, risk sharing
pools or similar arrangements (net of any actual collection costs and recoveries
and deductibles) and (ii) reduced by any proceeds received from third parties,
through indemnification, counterclaim or otherwise in compensation for the
subject matter of an indemnification claim made hereunder.  Notwithstanding the
foregoing, Buyer or any Buyer Indemnified Party may take any action against
Seller or Seller Parent to enforce or recover Losses pursuant to the
indemnification obligations of Seller or Seller Parent under this Section 8.04
without any requirement to take any action or exhaust any right or remedy
against any other Person, provided that Buyer agrees that Seller and Seller
Parent shall then be subrogated to any and all other rights of Buyer to recovery
to the extent of such indemnification paid by Seller (but excluding interest
amounts and withholding tax gross-up payments).  If any proceeds, benefits or
recoveries are received by or on behalf an Buyer Indemnified Party with respect
to Losses after Seller or Seller Parent has made an indemnification payment to
an Buyer Indemnified Party with respect thereto and receipt of such proceeds,
benefits or recoveries prior to such payment would have reduced the amount of
such indemnification payment if received prior to such payment, then such Buyer
Indemnified Party shall hold such amounts in trust for the benefit of Seller
and, within three Business Days after receipt thereof, deliver such amounts
(grossed up for any applicable withholding tax) to Seller by wire transfer of
immediately available funds as directed by Seller.

 

(f)

After any final decision, judgment or award with respect to any claim for which
indemnification is available under this Section 8.04 and for which Losses have
been awarded by a court of competent jurisdiction and the expiration of the time
in which to appeal therefrom, the Indemnified Party shall forward to the
Indemnifying Party notice of any sums due and owing by the Indemnifying Party on
account of any Claim for indemnification made pursuant to this Agreement with
respect to such matter.

 

(g)

Notwithstanding anything to the contrary in this Agreement:

 

(i)

neither Seller nor Seller Parent shall have any liability under Section
8.04(a)(i) or Section 8.04(a)(ii) unless the aggregate liability for all Losses
suffered by the Buyer Indemnified Parties under Section 8.04(a)(i) and Section
8.04(a)(ii) collectively exceeds [***], and then only to the extent of such
excess; and

 

39

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

(ii)

Buyer shall not have any liability under Section 8.04(b)(i) or Section
8.04(b)(ii) unless the aggregate liability for all Losses suffered by the Seller
Indemnified Parties under Section 8.04(b)(i) and Section 8.04(b)(ii)
collectively exceeds [***], and then only to the extent of such excess.

 

(h)

Notwithstanding anything to the contrary in this Agreement, except to the extent
actually paid to a Third Party in respect of a Third Party Claim, in no event
shall either Party be liable under Section 8.04 for any indirect, consequential,
special or punitive damages or loss of profits (other than Lost Profits that
would not have occurred but for the breach or default by Seller or Seller
Parent, or the action by Buyer at the express direction of Seller or Seller
Parent, that gives rise to the obligation in respect thereof pursuant to Section
8.04(a)).

 

(i)

It is acknowledged and agreed by the Parties that (i) notwithstanding any
Party’s right hereunder to seek recovery for Losses, nothing in this Agreement
shall relieve such Party’s obligation to prove the amount and causation of such
Losses at such time and (ii) nothing in this Agreement is intended to imply the
mutual intent or agreement of the Parties as to the amount of Lost Profits that
may be applicable, if any.

 

(j)

The Parties shall use commercially reasonable efforts to cooperate with each
other in order to resolve or mitigate any claims indemnifiable under this
Section 8.04.  Each Party shall respond to any claims in substantially the same
manner it would respond to such claims in the absence of the indemnification
provisions of this Agreement.  If any Party intentionally fails to make such
commercially reasonable efforts to mitigate or resolve any such claim, then,
notwithstanding anything else to the contrary contained herein, the other Party
shall not be required to indemnify any Person for any portion of such
indemnifiable loss that could reasonably be expected to have been avoided if
such Party had made such efforts.

Section 8.05Independent Nature of Relationship; Taxes.

 

(a)

The relationship between Seller, on the one hand, and Buyer, on the other hand,
is solely that of assignor and assignee, and neither Buyer, on the one hand, nor
Seller, on the other hand, has any fiduciary or other special relationship with
the other or any of their respective Affiliates, including Seller Parent.  For
the avoidance of doubt, nothing in this Agreement shall be read to create any
agency, partnership, association or joint venture of Seller (or any of its
Affiliates, including Seller Parent) and Buyer (or any of its Affiliates) and
each Party agrees not to refer to the other as a “partner” or the relationship
as a “partnership” or “joint venture” or other kind of entity or legal form.

 

(b)

Except as otherwise contemplated herein, no Party shall at any time obligate the
other Party, or impose on such other Party any obligation, in any manner or
respect to any Third Party.

 

40

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

(c)

For United States federal, state and local tax purposes, Seller and Buyer shall
treat the transactions contemplated by the Transaction Documents as a sale of
the Assigned Rights.  The Parties hereto agree not to take any position that is
inconsistent with the provisions of this Section 8.05(c) on any tax return or in
any audit or other administrative or judicial proceeding unless otherwise
required by law (including a good faith resolution of any tax audit).  If a
Governmental Authority conducts an inquiry of Seller or Buyer related to this
Section 8.05(c), the Parties shall cooperate with each other in responding to
such inquiry in a reasonable manner consistent with this Section 8.05(c).

 

(d)

Except as otherwise required by applicable law, any payments made by Seller
(but, for clarity, not by Licensee) to Buyer under this Agreement shall be made
without any deduction or withholding.  If any tax is required to be deducted or
withheld by applicable law from or in respect of any payment to Buyer (the
“Withholding Tax”), if such payment is from Seller (but, for clarity, not by
Licensee) Seller shall deduct or withhold the Withholding Tax, pay the
Withholding Tax to the relevant Governmental Authority and promptly provide
Buyer an official receipt of such payment. In addition, Seller shall promptly
notify Buyer in writing in the event that any deduction or withholding of the
Withholding Tax is proposed by Seller, or proposed to Seller in writing by the
actual payor of such payments or any Governmental Authority, with respect to any
such payments hereunder and, to the extent within its rights under the License
Agreement, Seller shall cooperate with Buyer in reasonable respects in obtaining
any available reduction or exemption from such deduction or withholding. If any
Indemnified Withholding Tax is imposed, the sum payable to Buyer shall be
increased and paid by Seller or any of its Affiliates as necessary so that after
all required deductions and withholdings of such Indemnified Withholding Tax
have been made by Seller or the actual payor (including any deduction and
withholding attributable to the additional payments under this Section 8.05(d)),
Buyer receives an amount equal to the amount it would have received had no such
deductions or withholdings been made. As provided in Section 2.02(e), any
Withholding Tax (other than the excess of (i) any Subsequent Withholding Tax in
respect of the applicable payments, subject to Section 5.13, over (ii) the
amount of any tax benefit, offset or credit to Buyer as a result of such
Subsequent Withholding Tax) deducted or withheld from any payment due to Buyer
pursuant to the License Agreement or this Agreement shall, for purposes of this
Agreement, be considered received by Buyer.

Section 8.06Entire Agreement.

This Agreement, together with the Exhibits and Schedules hereto (which are
incorporated herein by reference), and the other Transaction Documents
constitute the entire agreement between the Parties with respect to the subject
matter hereof and supersede all prior agreements (including [***] the
Confidentiality Agreement), understandings and negotiations, both written and
oral, between the Parties with respect to the subject matter of this Agreement.
Neither this Agreement nor any provision hereof (other than Section 8.04 for
Buyer Indemnified Parties and

 

41

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Seller Indemnified Parties), is intended to confer upon any Person other than
the Parties any rights or remedies hereunder.

Section 8.07Amendments; No Waivers.

 

(a)

This Agreement or any term or provision hereof may not be amended, changed or
modified except with the written consent of both Parties.  No waiver of any
right hereunder shall be effective unless such waiver is signed in writing by
the Party against whom such waiver is sought to be enforced.

 

(b)

No failure or delay by either Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  

 

(c)

No waiver or approval hereunder shall, except as may otherwise be stated in such
waiver or approval, be applicable to subsequent transactions.  No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
applicable Law.

Section 8.08Interpretation.

When a reference is made in this Agreement to Articles, Sections, Schedules or
Exhibits, such reference shall be to an Article, Section, Schedule or Exhibit to
this Agreement unless otherwise indicated.  The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.”  Neither Party shall be or be deemed to be the
drafter of this Agreement for the purposes of construing this Agreement against
one Party or the other.

Section 8.09Headings and Captions.

The headings and captions in this Agreement are for convenience and reference
purposes only and shall not be considered a part of or affect the construction
or interpretation of any provision of this Agreement.

Section 8.10Counterparts; Effectiveness.

This Agreement may be executed in two or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.  This Agreement shall become effective when each Party shall have
received a counterpart hereof signed by the other Party.  Any counterpart may be
executed by facsimile or .pdf signature and such facsimile or .pdf signature
shall be deemed an original.

 

42

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Section 8.11Severability.

If any provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nevertheless be given full force and effect.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
by a court of competent jurisdiction shall remain in full force and effect to
the extent not held invalid or unenforceable.

Section 8.12Expenses.

Except to the extent reflected in the Approval Payment, if any, pursuant to
Section 2.01(c)(i) and except as provided in the second sentence of this Section
8.12, each of Buyer and Seller will pay its own fees and expenses in connection
with entering into and consummating the transactions contemplated by this
Agreement. If (a) this Agreement is terminated on or before March 31, 2018, (b)
Seller enters into a transaction to effect, a sale, transfer, assignment or
other disposition of its interest in a material portion of the Royalty Interest
with any party other than Buyer or its affiliates and (c) Buyer submits Buyer
Expenses to Seller no later than 30 days following the completion of such
transaction, Seller shall reimburse Buyer for Buyer Expenses within 10 Business
Days following the later of (i) completion of such transaction or (ii) Buyer’s
submission of Buyer Expenses to Seller.

Section 8.13Governing Law; Jurisdiction.  

 

(a)

This Agreement shall be governed by, and construed, interpreted and enforced in
accordance with, the laws of the State of New York without giving effect to the
principles of conflicts of law thereof that would apply any other law.  Each
Party unconditionally and irrevocably consents to the exclusive jurisdiction of
the courts of the State of New York located in New York City (Borough of
Manhattan) and the federal district court for the Southern District of New York
located in New York City (Borough of Manhattan) with respect to any suit, action
or proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.  Each Party hereby further irrevocably waives any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action or proceeding in such jurisdiction in respect of any
Transaction Document.

 

(b)

Each Party hereby irrevocably consents to the service of process out of any of
the courts referred to in subsection (a) above of this Section 8.13 in any such
suit, action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to it at its address set forth in this
Agreement.  Each Party hereby irrevocably waives any objection to such service
of process and further irrevocably waives and agrees not to plead or claim in
any suit, action or proceeding commenced hereunder or under any other
Transaction Document that service of process was in any way invalid or
ineffective.  Nothing herein shall affect the right of a Party to serve process
on the other Party in any other manner permitted by law.

 

43

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Section 8.14Waiver of Jury Trial.

Each Party hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any action, proceeding,
claim or counterclaim arising out of or relating to any Transaction Document or
the transactions contemplated under any Transaction Document.  This waiver shall
apply to any subsequent amendments, renewals, supplements or modifications to
any Transaction Document (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO ANY TRANSACTION DOCUMENT. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HERETO
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.14.

Section 8.15Representations of Seller Parent.  

Seller Parent hereby represents and warrants to Buyer that the following
representations are true and complete as of the Execution Date:

 

(a)

Organization.  Seller Parent is a corporation formed and validly existing under
the laws of the State of Delaware, and has all legal powers and all licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and as proposed to be conducted in connection with the transactions
contemplated by the Transaction Documents.

 

(b)

Authorizations.  Seller Parent has all necessary legal power and authority to
enter into, execute and deliver this Agreement and the other Transaction
Documents and to perform all of the obligations to be performed by it hereunder
and thereunder and to consummate the transactions contemplated hereunder and
thereunder.  None of the execution and delivery by Seller Parent of the
Transaction Documents, the performance by Seller Parent of any of the
obligations to be performed by it hereunder or thereunder, or the consummation
by Seller Parent of any of the transactions contemplated hereby or thereby, will
require any notice to, action, approval or consent by, or in respect of, or
filing or registration with, any Governmental Authority or other Person.  

 

(c)

Enforceability.  Once signed by Seller Parent, the Transaction Documents will
have been duly authorized, executed and delivered by Seller Parent and, assuming
signed by all

 

44

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

other Parties, each Transaction Document will then constitute the valid and
binding obligation of Seller Parent, enforceable against Seller Parent in
accordance with their respective terms, subject, as to enforcement of remedies,
to bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or general equitable principles.

 

(d)

Conflicts.  Neither the execution and delivery by Seller Parent of any of the
Transaction Documents nor the performance or consummation of the transactions
contemplated thereby (including the assignment to Buyer of the Royalty Interest)
to be performed or consummated by Seller Parent will: (i) contravene, conflict
with, result in a breach or violation of, constitute a default under, or
accelerate the performance provided by, in any material respects any provisions
of: (A) any law, rule, ordinance or regulation of any Governmental Authority, or
any judgment, order, writ, decree, permit or license of any Governmental
Authority, in any case, applicable to the Royalty Interest; or (B) any contract,
agreement, commitment or instrument to which Seller Parent is a party; (ii)
except for the filing of the UCC-1 financing statements required hereunder (or
under the Protective Rights Agreement) require an notification to, filing with,
or consent of, any Person or Governmental Authority; (iii) give rise to any
right of termination, cancellation or acceleration of any right or obligation of
Seller Parent or any other Person as such right or obligation relates to the
Royalty Interest or the Royalty Interest Payments or to a loss of any benefit
relating to the Royalty Interest or the Royalty Interest Payments; or (iv)
result in the creation or imposition of any Lien on any the Royalty Interest or
the Royalty Interest Payments.

[SIGNATURE PAGE FOLLOWS]




 

45

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first above written.

 

SELLER:

ELOBIX AB

 

 

 

 

By:

/s/ Jan Mattsson

 

Name:  Jan Mattsson

 

Title:  Managing Director

 

SELLER PARENT:

ALBIREO PHARMA, INC.

 

 

 

 

By:

/s/ Ron Cooper

 

Name:  Ron Cooper

 

Title:  President & CEO

 

BUYER:

HealthCare Royalty Partners III, L.P.

 

 

 

 

 

By:  HealthCare Royalty GP III, LLC, its general partner

 

 

 

 

By:

/s/ Clarke B. Futch

 

Name:  Clarke B. Futch

 

Title:  Managing Partner

 

 

46

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.